 



Exhibit 10.1
PURCHASE AND SALE AGREEMENT
by and between
NOBLE ENERGY, INC.
and
COLDREN RESOURCES LP
dated
May 15, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE   ARTICLE 1  
PURCHASE AND SALE
    1     1.1    
Purchase and Sale of Assets
    1     1.2    
Entech Properties
    2   ARTICLE 2  
PURCHASE PRICE
    3     2.1    
Purchase Price; Method of Payment; Deposit
    3     2.2    
Adjustments to Purchase Price
    4     2.3    
Payment and Calculation of Estimated Adjusted Purchase Price and Payment at
Closing
    5     2.4    
Like-Kind Exchange Option
    6     2.5    
Post-Closing Adjustment
    6   ARTICLE 3  
TITLE AND ENVIRONMENTAL MATTERS
    6     3.1    
Title Due Diligence
    6     3.2    
Environmental Due Diligence
    10     3.3    
Notice of Breaches of Representations and Warranties Pre-Closing
    12     3.4    
Adjustments to Purchase Price for Title Defects, Environmental Defects and
Breaches of Representations and Warranties
    12     3.5    
Deferred Claims and Disputes
    12     3.6    
Option to Cure Title Defects Post-Closing
    13     3.7    
Limited Warranty of Title
    14     3.8    
Notices to Holders of Preferential Purchase Rights
    14     3.9    
Exercise of Preferential Purchase Rights
    15     3.10   
Consents to Assignment
    15     3.11   
Casualty Loss
    16   ARTICLE 4  
REPRESENTATIONS AND WARRANTIES OF NOBLE
    16     4.1    
Existence
    16     4.2    
Power
    16     4.3    
Authorization
    16     4.4    
Brokers
    17     4.5    
Foreign Person
    17     4.6    
Litigation
    17     4.7    
Material Contracts
    17     4.8    
No Violation of Laws
    18     4.9    
Royalties, Etc
    18  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

                              PAGE     4.10    
Personal Property
    18     4.11    
Consents
    19     4.12    
Preferential Rights
    19     4.13    
Current Commitments
    19     4.14    
Environmental Orders/Notices
    19     4.15    
Gas Prepayment Arrangements; Take-or-Pay
    19     4.16    
Production Taxes
    19     4.17    
Leases
    20     4.18    
Well Status
    20     4.19    
Suspense
    20     4.20    
Additional Representations and Warranties
    20   ARTICLE 5  
REPRESENTATIONS AND WARRANTIES OF PURCHASER
    20     5.1     
Existence
    20     5.2    
Power
    20     5.3    
Authorization
    21     5.4    
Brokers
    21     5.5    
Further Distribution
    21     5.6    
Financial Statements
    21     5.7    
Matters Affecting United States Minerals Management Service Approval
    21     5.8    
Purchaser Financing
    22     5.9    
Bankruptcy Proceedings
    22     5.10   
Additional Representations and Warranties
    22   ARTICLE 6  
PRE-CLOSING OBLIGATIONS OF NOBLE
    22     6.1    
Operations
    22     6.2    
HSR Act
    23   ARTICLE 7  
PRE-CLOSING OBLIGATIONS OF PURCHASER
    23     7.1    
Confidentiality
    23     7.2    
Return of Data
    24     7.3    
Notice of Certain Title Matters and Imbalance
    24     7.4    
Indemnity Regarding Access
    24     7.5    
HSR Act
    25   ARTICLE 8  
NOBLE’S CONDITIONS OF CLOSING
    25  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

                              PAGE     8.1    
Representations and Warranties
    25     8.2    
Performance
    25     8.3    
Officer or Attorney-in-Fact Certificate
    25     8.4    
Operatorship Forms
    25     8.5    
Bonds
    25     8.6    
Insurance
    25     8.7    
Certificate of Authority
    25     8.8    
Exemption Certificates
    26     8.9    
HSR Act
    26     8.10   
Casualty Loss or Condemnation
    26     8.11   
Purchase Price Adjustments
    26   ARTICLE 9  
PURCHASER’S CONDITIONS OF CLOSING
    26     9.1    
Representations and Warranties
    26     9.2    
Performance
    26     9.3    
Officer or Attorney-in-Fact Certificate
    26     9.4    
Litigation
    26     9.5    
Certificate of Authority
    27     9.6    
Operatorship Forms
    27     9.7    
HSR Act
    27     9.8    
Casualty Loss
    27     9.9    
Purchase Price Adjustments
    27   ARTICLE 10  
CLOSING
    27     10.1   
Time and Place of Closing
    27     10.2   
Closing Obligations
    27     10.3   
Post Closing Obligations
    28   ARTICLE 11  
ADDITIONAL AGREEMENTS
    28     11.1   
Calculation of Adjusted Purchase Price
    28     11.2   
Suspended Funds
    29     11.3   
Receipts and Credits
    29     11.4   
Assumption of Liabilities; Cross Indemnity
    29     11.5   
Imbalances
    33     11.6   
Transition Agreement
    34  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

                              PAGE     11.7    
Further Assurances
    34     11.8    
Material Contracts
    34     11.9    
Marketing Contracts and Calls on Production
    34     11.10   
Gas Processing Arrangement
    34     11.11   
Payout Balances
    34     11.12   
Employee and Benefit Matters
    34     11.13   
Amendment of Schedules
    36     11.14   
Gas Processing
    36     11.15   
Description of Parties’ Intent
    36   ARTICLE 12  
TERMINATION
    36     12.1    
Right of Termination
    36     12.2    
Effect of Termination
    37   ARTICLE 13  
TAXES
    37     13.1    
Apportionment of Ad Valorem and Property Taxes
    37     13.2    
Sales Taxes
    37     13.3    
Other Taxes
    38     13.4    
Cooperation
    38   ARTICLE 14  
DOCUMENT RETENTION
    38     14.1    
Inspection
    38     14.2    
Destruction
    39   ARTICLE 15  
INDEPENDENT INVESTIGATION AND DISCLAIMER
    39     15.1    
Independent Investigation and Disclaimer
    39   ARTICLE 16  
ENVIRONMENTAL INDEMNITY
    40     16.1    
Physical and Environmental Conditions
    40     16.2    
General Environmental Indemnity
    40   ARTICLE 17  
MISCELLANEOUS
    41     17.1    
Dispute Resolution
    41     17.2    
Governing Law
    43     17.3    
Entire Agreement
    43     17.4    
Waiver
    44     17.5    
Captions
    44     17.6    
Assignment
    44  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

                              PAGE     17.7    
Notices
    44     17.8    
Expenses
    46     17.9    
Severability
    46     17.10   
Publicity
    46     17.11   
Use of Noble’s Name
    46     17.12   
Consequential Damages
    46     17.13   
No Third-Party Beneficiary
    46     17.14   
Survival; Limitation of Liability
    46     17.15   
Counterparts and Exhibits
    47     17.16   
Operatorship Matters
    47     17.17   
Conflict With Assignment
    48     17.18   
DTPA Waiver
    48     17.19   
Redhibition Waiver
    48     17.20   
UTPCPL Waiver
    48     17.21   
Recordation
    48     17.22   
MMS Approval
    49     17.23   
Additional Documents and Actions
    49     17.24   
Cooperation in Connection with Regulatory Filings
    49   ARTICLE 18  
DEFINITIONS AND REFERENCES
    50     18.1    
Certain Defined Terms
    50     18.2    
Certain Additional Defined Terms
    52  

         
Exhibits:
       
Exhibit “A”
  —   Leasehold Interests
Exhibit “A-1”
  —   Wells
Exhibit “A-2”
  —   Orders and Contracts
Exhibit “A-3”
  —   Rights-of-Way, Easements, etc.
Exhibit “A-4”
  —   Platforms
Exhibit “B”
  —   Excluded Assets
Exhibit “C”
  —   Entech Properties
Exhibit “C-1”
  —   Entech Wells

v



--------------------------------------------------------------------------------



 



         
Schedules:
       
Schedule 2.4(a)
  —   Form of Assignment of Purchase and Sale Agreement
Schedule 3.1(c)
  —   Allocated Value
Schedule 3.9
  —   Form of Preferential Purchase Right Election Letter
Schedule 4.6
  —   Litigation Assumed by Purchaser
Schedule 4.7
  —   Defaults
Schedule 4.8
  —   Violation of Laws
Schedule 4.9
  —   Royalties
Schedule 4.10
  —   Personal Property
Schedule 4.11
  —   Consents
Schedule 4.12
  —   Preferential Purchase Rights
Schedule 4.13
  —   Current Commitments
Schedule 4.14(a)
  —   Environmental Orders
Schedule 4.14(b)
  —   Environmental Notices
Schedule 4.16
  —   Production Taxes
Schedule 4.17
  —   Leases
Schedule 4.18
  —   Well Status
Schedule 4.19
  —   Suspense Funds
Schedule 8.6
  —   Purchaser’s Insurance
Schedule 10.2(a)(1)
  —   Assignment and Bill of Sale (Texas)
Schedule 10.2(a)(2)
  —   Assignment and Bill of Sale (Louisiana)
Schedule 10.2(a)(3)
  —   Assignment and Bill of Sale (Mississippi)
Schedule 10.2(a)(4)
  —   Assignment and Bill of Sale (Alabama)
Schedule 10.2(a)(5)
  —   Assignment and Bill of Sale (Record Title)
Schedule 10.2(a)(6)
  —   Assignment and Bill of Sale (Operating Rights)
Schedule 11.6
  —   Transition Agreement
Schedule 11.9
  —   Marketing Contracts and Calls on Production
Schedule 11.11
  —   Payout Balances

vi



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (“Agreement”) is made and entered into
this the 15th day of May 2006, by and between NOBLE ENERGY, INC., a Delaware
corporation (“Noble”), and COLDREN RESOURCES LP, a Delaware limited partnership
(“Purchaser”). Noble and Purchaser are sometimes hereinafter referred to
collectively as the “Parties” and individually as a “Party”.
     WHEREAS, Noble desires to sell to Purchaser, and Purchaser desires to
purchase from Noble, certain oil and gas properties and related assets on the
terms and conditions set forth in this Agreement;
     NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements contained herein, Noble and Purchaser hereby agree as
follows:
ARTICLE 1
PURCHASE AND SALE
     1.1 Purchase and Sale of Assets. On the Closing Date, but effective as of
7:00 a.m. Central Time, March 1, 2006 (the “Effective Time”), subject to the
terms and conditions of this Agreement, Noble agrees to sell and convey to
Purchaser, and Purchaser agrees to purchase and pay for, all of Noble’s right,
title and interest in and to the following properties and related assets
(collectively, the “Assets”):
          (a) The oil, gas and mineral leasehold estates described in Exhibit
“A”, together with all of Noble’s rights in respect of any pooled, communitized
or unitized acreage of which any such interest is a part (collectively, the
“Leasehold Interests”);
          (b) (i) all wells, including, but not limited to, the wells described
in Exhibit “A-1” (the “Wells”), equipment, pipelines, flowlines and facilities
(including the platforms described on Exhibit “A-4” (the “Platforms”)), that are
located on and used directly in connection with the production or treatment of
oil and gas from the Leasehold Interests or that are located off the Leasehold
Interests but used directly in connection with the production or treatment of
oil and gas from the Leasehold Interests, (ii) all Hydrocarbon volumes
attributable to the Leasehold Interests and produced on or after the Effective
Time, (iii) to the extent same are assignable or transferable by Noble without
restriction under Applicable Law or third-party agreements (without the payment
of any funds or other consideration), all orders, contracts, agreements and
other instruments (other than instruments subject or relating to attorney/client
privilege, and production sales agreements with any Affiliates or divisions of
Noble, which will be terminated effective as of the Closing Date), which are
described in Exhibit “A-2”   (collectively, the “Orders and Contracts”), (iv) to
the extent same are assignable or transferable by Noble under Applicable Law or
third-party agreements (without the payment of any funds or other
consideration), all rights-of-way, easements, authorizations, permits and
similar rights and interests that are used directly in connection with the
operation of the Assets which are described in Exhibit “A-3”, and (v) all other
rights, privileges, benefits, powers and obligations conferred or imposed upon
the owner and holder of the Leasehold Interests; and

1



--------------------------------------------------------------------------------



 



          (c) To the extent same are attributable or allocable to the Leasehold
Interests and not subject or relating to attorney/client privilege or a third
party restriction on disclosure and such restriction is not removed or otherwise
satisfied, originals, to the extent available, or, if originals are not
available to Noble, copies of the following records: (i) lease and land records,
(ii) development geological records, (iii) operations, production and
engineering records, (iv) facility and well records, and (v) to the extent
requested by Purchaser and to the extent Noble is reasonably capable of
providing same, certain data base information, in each case excluding any
exploration geological records, any geophysical data, any interpretive or
forecast data, and any such records or data that are not assignable pursuant to
the terms of Applicable Law or third party agreements (without the payment of
any funds or other consideration) (collectively, the “Records”);
     The Parties acknowledge that the Parties intend that, pursuant to this
Agreement, Noble shall convey and Purchaser shall purchase, except for the
Excluded Assets, any and all of Noble’s right, title, and interest in the leases
described on Exhibit “A”, including all of Noble’s right, title and interest in
and to all depths associated with the leases described on Exhibit “A”.
     SAVE AND EXCEPT, and the Assets shall not include, the assets and
properties described in Exhibit “B” and any other assets and properties excluded
pursuant to the terms hereof (the “Excluded Assets”).
     1.2 Entech Properties. Pursuant to that certain Amended and Restated
Participation Agreement dated December 27, 1993 by and between Noble (formerly
known as Energy Development Corporation) and Entech Enterprises, Inc.
(“Entech”), Noble assigned five percent (5%) of its interest in the properties
identified on Exhibit “C” and Exhibit “C-1” to Entech. Entech has not divested
itself of its interest in said properties. Under the Amended and Restated
Participation Agreement, in the event that Noble receives an offer from a third
party to purchase all or a portion of its interest in the properties identified
on Exhibit “C” and Exhibit “C-1”, Entech shall have the right to cause Noble to
purchase Entech’s interest in such properties or cause said interest to be
purchased on the same terms and conditions applicable to the sale of Noble’s
interest. Accordingly, upon execution of this Agreement, Noble will give Entech
written notice of the proposed price and all of the pertinent terms and
conditions of the proposed sale, and Noble shall promptly provide Purchaser with
a copy of all correspondence sent to or received from Entech with respect
thereto. Should Entech elect to sell its interests, Purchaser hereby agrees that
it shall negotiate in good faith an agreement to purchase the Entech interests
from Entech on the same terms and conditions applicable to the sale of Noble’s
interest hereunder (proportionately reduced as is commensurate with the price to
be paid for the Entech interests). The Entech interest will be priced on the
same basis as Noble’s interests and the purchase thereof will be subject to the
same terms and conditions as Noble’s interests (proportionately reduced as is
commensurate with the price to be paid for the Entech interests).

2



--------------------------------------------------------------------------------



 



ARTICLE 2
PURCHASE PRICE
     2.1 Purchase Price; Method of Payment; Deposit.
          (a) The purchase price for the Assets shall be $625,000,000 (the
“Purchase Price”), which amount shall be adjusted as provided in Section 2.2.
          (b) All amounts required under this Article 2 to be paid by any Party
to the other Party shall be made by wire transfer of immediately available funds
to an account designated by the payee thereof, which designation shall be made
not later than two (2) Business Days prior to the date such payment is due.
          (c) On May 16, 2006, Purchaser shall deliver to JPMorgan Chase Bank,
N.A. (the “Escrow Agent”), an amount equal to $20,000,000, and Purchaser shall
deliver an additional $30,000,000 to the Escrow Agent within twelve
(12) Business Days after the date hereof pursuant to that certain letter
guarantee of even date herewith from First Reserve Fund X, L.P. (collectively,
the “Deposit”).
          (d) The Deposit shall be held by the Escrow Agent and distributed as
follows:
               (i) if this Agreement is terminated by mutual consent of the
Parties as provided in Section 12.1(a), the Deposit shall be returned by the
Escrow Agent to Purchaser;
               (ii) if this Agreement is terminated by either Party pursuant to
the termination right provided in Article 12 and at such time Noble has not
performed in all material respects its obligations hereunder or has materially
breached any representation and warranty, and has been unwilling or unable to
perform, and Purchaser has performed, or has been willing and able to perform,
in all material respects the obligations to be performed by it at or prior to
Closing (and Noble’s failure is not due to a breach by Purchaser of its
obligations hereunder), Purchaser shall have the right to have the Deposit
returned by the Escrow Agent to Purchaser; or as an alternative to termination
under Article 12, Purchaser shall have the right to specific performance;
               (iii) if this Agreement is terminated by either Party pursuant to
the termination right provided in Article 12 and at such time Noble has
performed, or been willing and able to perform, in all material respects its
obligations hereunder and Purchaser has been unwilling or unable to perform, or
has materially breached any representation or warranty by Purchaser or failed to
perform in all material respects the obligations to be performed by it at or
prior to Closing (and Purchaser’s failure is not due to a breach by Noble of its
obligations hereunder), Noble shall have the right to have the Deposit released
by the Escrow Agent to Noble as liquidated damages, in which case Noble shall be
free immediately to enjoy all rights of ownership of the Assets, and to sell,
transfer, encumber or otherwise dispose of the Assets to any third party without
restriction under this Agreement;
               (iv) if this Agreement is terminated and neither Party is in
material default hereunder, the Deposit will be returned by the Escrow Agent to
Purchaser; and

3



--------------------------------------------------------------------------------



 



               (v) if Closing occurs, Noble shall (or shall cause the Escrow
Agent to) (A) if Noble has elected to effect a like-kind exchange pursuant to
Section 2.4, (1) return the Deposit to Purchaser or (2) if Purchaser so directs
in writing, transfer the Deposit to the qualified escrow/trust account or (B) if
Noble has not elected to effect a like-kind exchange pursuant to Section 2.4,
apply the Deposit towards the Purchase Price.
          (e) Purchaser and Noble will enter into a form of escrow agreement
(the “Deposit Escrow Agreement”) simultaneously with the execution of this
Agreement setting forth the specific terms regarding the Deposit, including
directing the Escrow Agent to invest the Deposit in an interest-bearing account
and providing that the Party entitled to receive the Deposit under this
Agreement shall also be entitled to receive all interest earned thereon.
          (f) Purchaser further acknowledges and agrees that if Noble becomes
entitled to the Deposit pursuant to the provisions of Section 2.1(d)(iii),
Noble’s damages under such circumstances would be difficult to ascertain and
Noble shall be entitled to liquidated damages in an amount equal to the Deposit.
Accordingly, the delivery to Noble of the Deposit as provided in
Section 2.1(d)(iii) above shall be deemed to constitute the payment by Purchaser
to Noble of such liquidated damages, but in no event shall such delivery of the
Deposit as payment of liquidated damages constitute or be construed as a
penalty.
     2.2 Adjustments to Purchase Price. The Purchase Price for the Assets shall
be adjusted as follows (the resulting amount being herein referred to as the
“Adjusted Purchase Price”):
          (a) The Purchase Price shall be increased by an amount equal to the
sum of the following amounts:
               (i) the amount of all expenses (net to Noble’s interest) incurred
and paid or to be paid by or on behalf of Noble that are attributable to the
ownership or operation of the Assets and to the period of time from and after
the Effective Time, including without limitation, capital expenditures,
royalties, ad valorem, property and similar taxes and assessments, severance,
sales and production taxes (but excluding income taxes and franchise taxes),
rentals and similar charges, amounts billed under applicable operating
agreements and prepaid expenses, but excluding all costs and expenses associated
with litigation for which Noble expressly retains liability in this Agreement as
described in Section 11.4(c);
               (ii) the amount equal to the aggregate sum of the Allocated Value
of each Asset designated with a negative value that is either (A) purchased by a
holder of a preferential purchase right covering such Asset as contemplated in
Section 3.9, (B) held back from the Closing pursuant to Section 3.9 or 3.10 or
(C) excluded from this Agreement pursuant to Section 3.2(c) or Section 3.11;
               (iii) an amount equal to the sum of four and 50/100 dollars
($4.50) per mcf, less royalties, overrides and taxes, that the total amount of
net underproduction of the Assets reflect an Imbalance in excess of 2.1 bcf of
gas; and

4



--------------------------------------------------------------------------------



 



               (iv) an amount equal to the sum of all amounts for which Noble is
entitled to receive a Purchase Price increase pursuant to Section 3.1(f).
               (b) The Purchase Price shall be decreased by an amount equal to
the sum of the following amounts (determined without duplication):
               (i) the amount of all proceeds (net to Noble’s interest) earned
and received or to be received by or on behalf of Noble (other than proceeds
from the exercise by third parties of preferential rights to purchase all or any
portion of the Leasehold Interests) that are attributable to the ownership or
operation of the Assets from and after the Effective Time;
               (ii) an amount equal to the aggregate sum of the Allocated Value
of each Asset designated with a positive value that is either purchased by a
holder of a preferential purchase right covering such Asset as contemplated in
Section 3.9 or held back from the Closing pursuant to Section 3.9 or 3.10;
               (iii) an amount equal to the aggregate of the Title Defect
Amounts, Environmental Defect Values and Damages for which Purchaser is entitled
to receive as a Purchase Price reduction pursuant to Section 3.4;
               (iv) an amount equal to the aggregate sum of the Allocated Value
of each Asset designated with a positive value that is excluded from this
Agreement pursuant to Section 3.2(c) or Section 3.11;
               (v) an amount equal to the Adjustment Amount referenced in
Section 3.5;
               (vi) an amount equal to the Defects Escrow Amount as provided in
Section 3.6; and
               (vii) an amount equal to the sum of four and 50/100 dollars
($4.50) per mcf, less royalties, overrides and taxes, that the Assets reflect an
Imbalance of gas equal to the sum of (A) net underproduction of the Assets
between or equal to .1 or 0 bcf of gas, and (B) any net overproduction of gas.
     2.3 Payment and Calculation of Estimated Adjusted Purchase Price and
Payment at Closing.
          (a) Noble shall prepare and deliver to Purchaser, at least five (5)
“Business Days” (which term shall mean any day except a Saturday, Sunday or
other day on which commercial banks in New York, New York, or Houston, Texas are
required or authorized by law to be closed) prior to the Closing Date, Noble’s
good faith estimate of the Adjusted Purchase Price to be paid at Closing to
Noble (such estimated Adjusted Purchase Price being herein referred to as the
“Estimated Adjusted Purchase Price”), together with a statement setting forth
Noble’s good faith estimate of the amount of each adjustment to the Purchase
Price to be made pursuant to Section 2.2. The Parties shall negotiate in good
faith and attempt to agree on such estimated adjustments prior to Closing. In
the event any estimated adjustment amounts are not

5



--------------------------------------------------------------------------------



 



agreed upon prior to Closing, then such disagreement shall be resolved as
provided in Section 17.1.
          (b) At Closing, Purchaser shall pay to Noble (or to the qualified
escrow/trust account if Noble has exercised its right to consummate this
transaction as a like-kind exchange pursuant to Section 2.4) the Estimated
Adjusted Purchase Price determined as set forth in Section 2.3(a), less an
amount equal to the Deposit only if (i) Noble has not elected to effect a
like-kind exchange pursuant to Section 2.4 or (ii) Noble has elected to effect a
like-kind exchange pursuant to Section 2.4 and the Parties have directed the
Escrow Agent to transfer the Deposit to the qualified escrow/trust account.
     2.4 Like-Kind Exchange Option.
          (a) Noble and Purchaser hereby agree that Noble, in lieu of the sale
of the Assets to Purchaser for the cash consideration provided herein, shall
have the right at any time prior to Closing to assign all or a portion of its
rights under this Agreement to a qualified intermediary in order to accomplish
the transaction in a manner that will comply, either in whole or in part, with
the requirements of a like-kind exchange pursuant to §1031 of the Code. In the
event Noble assigns its rights under this Agreement pursuant to this
Section 2.4, Noble agrees to notify Purchaser in writing of such assignment at
or before Closing. If Noble assigns its rights under this Agreement pursuant to
this Section 2.4, Purchaser agrees to (i) acknowledge Noble’s assignment of its
rights in this Agreement in the form attached hereto as Schedule 2.4(a), and
(ii) deposit the Estimated Adjusted Purchase Price with the qualified escrow or
qualified trust account at Closing.
          (b) Noble hereby acknowledges that assignment of its rights pursuant
to this Section 2.4 does not relieve Noble from any of its obligations under
this Agreement.
     2.5 Post-Closing Adjustment. Within five (5) Business Days after the final
determination of the Adjusted Purchase Price in accordance with Section 11.1,
Purchaser shall pay to Noble or Noble shall pay to Purchaser, as the case may
be, the amount by which such final Adjusted Purchase Price is greater than or
less than, respectively, the Estimated Adjusted Purchase Price.
ARTICLE 3
TITLE AND ENVIRONMENTAL MATTERS
     3.1 Title Due Diligence.
          (a) From the date of this Agreement until 5:00 p.m. Central Time on
June 30, 2006 (the “Examination Period”), Noble shall afford Purchaser and its
authorized representatives reasonable access during normal business hours to the
office, personnel and books and records of Noble in order for Purchaser to
conduct a title examination as it may choose to conduct with respect to the
Assets in order to determine whether Title Defects exist (“Purchaser’s Title
Review”); provided, however, that such investigation shall be upon reasonable
notice and shall not unreasonably disrupt the personnel and operations of Noble
or

6



--------------------------------------------------------------------------------



 



impede the efforts of Noble to comply with its other obligations under this
Agreement. Such books and records shall include all abstracts of title, title
opinions, title files, ownership maps, lease files, assignments, division
orders, operating records and agreements, well files, financial and accounting
records, geological, geophysical and engineering records, in each case insofar
as same may now be in existence and in the possession of Noble, excluding,
however, any information that Noble is prohibited from disclosing by bona fide,
Third Party confidentiality restrictions (provided that Noble shall use its
reasonable efforts to cause such restrictions to be removed with respect to
Purchaser). The cost and expense of Purchaser’s Title Review, if any, shall be
borne solely by Purchaser. Prior to the Closing Date, Purchaser shall not
contact any of the customers or suppliers of Noble or its working interest
co-owners or operators in connection with the transactions contemplated hereby,
whether in person or by telephone, mail or other means of communication, without
the prior written consent of Noble.
          (b) If Purchaser discovers any Title Defect affecting any of the
Assets, Purchaser may notify Noble prior to the expiration of the Examination
Period of such alleged Title Defect. To be effective, such notice (“Title Defect
Notice”) must (i) be in writing, (ii) be received by Noble prior to the
expiration of the Examination Period, (iii) describe the Title Defect in detail
(including any alleged variance in the Net Revenue Interest), (iv) identify the
specific Asset(s) affected by such Title Defect, and (v) include the value of
such Title Defect as determined by Purchaser in good faith. Subject to
Sections 3.7, 3.9, 3.10, 4.11, 4.12, 4.16 and 4.17, any matters that may
otherwise constitute Title Defects, but of which Noble has not been specifically
notified by Purchaser in accordance with the foregoing, shall be deemed to have
been waived by Purchaser for all purposes. Upon the receipt of such effective
Title Defect Notice from Purchaser, Noble shall have the option, in addition to
the remedies set forth in Section 3.1(c), but not the obligation, to attempt to
cure such Title Defect at any time prior to the Closing. The Asset affected by
such uncured Title Defect shall be a “Title Defect Asset”.
          (c) With respect to each Title Defect that is not cured on or before
the Closing, the Purchase Price shall be reduced, subject to Section 3.4, by the
Title Defect Amount with respect to such Title Defect Asset. The “Title Defect
Amount” shall mean, with respect to a Title Defect Asset, the amount by which
such Title Defect Asset is impaired as a result of the existence of one or more
Title Defects, which amount shall be determined as follows:
               (i) The Title Defect Amount with respect to a Title Defect Asset
shall be determined by taking into consideration the “Allocated Value” (as set
forth in Schedule 3.1(c) attached hereto) of the Asset (or the Wells associated
therewith) subject to such Title Defect, the portion of the Asset subject to
such Title Defect, and the legal effect of such Title Defect on the Asset (or
the Wells or other property associated therewith) affected thereby; provided,
however, that: (A) if such Title Defect is in the nature of Noble’s Net Revenue
Interest in an Asset being less than the Net Revenue Interest set forth in
Exhibit “A” or Exhibit “A-1” hereto, as the case may be, and the Working
Interest remains the same, then the Title Defect Amount shall be equal to the
Allocated Value for the relevant Asset (or the Wells associated therewith)
multiplied by the percentage reduction in such Net Revenue Interest as a result
of such Title Defect or (B) if such Title Defect is in the nature of a Lien,
then the Title Defect Amount shall equal the amount required to fully discharge
such Lien; and

7



--------------------------------------------------------------------------------



 



               (ii) If the Title Defect results from any matter not described in
clause (A) or (B) of Section 3.1(c)(i), the Title Defect Amount shall be an
amount equal to the difference between the value of the Title Defect Asset
affected by such Title Defect with such Title Defect and the value of such Title
Defect Asset without such Title Defect (taking into account the Allocated Value
of the Title Defect Asset); and
               (iii) If the Title Defect Asset has not been separately allocated
an Allocated Value, but is part of an Asset or group of Assets which has or have
an Allocated Value, then the Allocated Value of such Title Defect Asset shall be
a fair and reasonable portion of the Allocated Value of such Asset or group of
Assets which has or have an Allocated Value; and
               (iv) In no event shall the Title Defect Amount related to a
particular Asset exceed the Allocated Value, if any, of such Asset; and
               (v) The Title Defect Amount with respect to a Title Defect Asset
shall be determined without duplication of any costs or losses included in
another Title Defect Amount hereunder. For example, but without limitation, if a
lien affects more than one Title Defect Asset or the curative work with respect
to one Title Defect results in the curing of any other Title Defect affecting
the same or another Title Defect Asset, the amount necessary to discharge such
lien or the cost and expense of such curative work shall be allocated among the
Title Defect Assets so affected (in the ratios of the respective portions of the
Purchase Price allocated to such Title Defect Assets) and the amount so
allocated to a Title Defect Asset shall be included only once in the Title
Defect Amount therefor.
          (d) As used in this Section 3.1:
               (i) “Defensible Title” means, as of the date of this Agreement
and the Closing Date with respect to the Assets, such record title and ownership
by Noble that: (A) entitles Noble to receive and retain, without reduction,
suspension or termination, not less than the percentage set forth in Exhibit “A”
or Exhibit “A-1”, as the case may be, as Noble’s Net Revenue Interest of all
Hydrocarbons produced, saved and marketed from each Leasehold Interest and/or
Well comprising such Asset as set forth in Exhibit “A” or Exhibit “A-1”, as the
case may be, through plugging, abandonment and salvage of all Wells comprising
or included in such Asset, and except for changes or adjustments that result
from the establishment of units, changes in existing units (or the participating
areas therein), or the entry into of pooling or unitization agreements after the
date hereof unless made in breach of the provisions of Section 6.1; (B)
obligates Noble to bear not greater than the percentage set forth in Exhibit
“A”, Exhibit “A-1” or Exhibit “A-4”, as the case may be, as Noble’s Working
Interest of the costs and expenses relating to the maintenance, development and
operation of each Leasehold Interest, Well and/or Platform comprising such
Asset, through plugging, abandonment and salvage of all Wells and/or Platforms
comprising or included in such Asset, and except for changes or adjustments that
result from the establishment of units, changes in existing units (or the
participating areas therein), or the entry into of pooling or unitization
agreements after the date hereof unless made in breach of the provisions of
Section 6.1; (C) is free and clear of all Liens, except Permitted Encumbrances;
(D) reflects that all consents to assignment, notices of

8



--------------------------------------------------------------------------------



 



assignment or preferential purchase rights which are applicable to or must be
complied with in connection with the transaction contemplated by this Agreement
or any prior sale, assignment or the transfer of such Asset, have been obtained
and complied with or waived to the extent the failure to obtain or comply with
the same could render this transaction or any such sale, assignment or transfer
(or any right or interest affected thereby) void or voidable or could result in
Purchaser or Noble incurring any liability; and (E) with respect to those Assets
for which there is no Net Revenue Interest and/or Working Interest expressed on
Exhibit “A”, Exhibit “A-1” or Exhibit “A-4”, as the case may be, is defensible.
               (ii) “Permitted Encumbrances” shall mean (A) Liens for taxes
which are not yet delinquent; (B) normal and customary Liens of co-owners under
operating agreements, unitization agreements, and pooling orders relating to the
Assets, which obligations are not yet due and pursuant to which Noble is not in
default; (C) mechanic’s and materialman’s Liens relating to the Assets, which
obligations are not yet due and pursuant to which Noble is not in default;
(D) Liens in the ordinary course of business consisting of minor defects and
irregularities in title or other restrictions (whether created by or arising out
of joint operating agreements, farm-out agreements, leases and assignments,
contracts for purchases of Hydrocarbons or similar agreements, or otherwise in
the ordinary course of business) that are of the nature customarily accepted by
prudent purchasers of oil and gas properties and do not decrease the Net Revenue
Interest or increase the Working Interest set forth in Exhibit “A”, Exhibit
“A-1” or Exhibit “A-4”, as the case may be (without a proportionate increase in
the corresponding Net Revenue Interest), or materially affect the value of any
property encumbered thereby; (E) all approvals required to be obtained from
Governmental Entities that are lessors under Leasehold Interests forming a part
of the Assets (or who administer such Leasehold Interests on behalf of such
lessors) which are customarily obtained post-closing; (F) preferential rights to
purchase and consent to transfer requirements of any Person (to the extent same
have been complied with in connection with the prior sale, assignment or the
transfer of such Asset); and (G) conventional rights of reassignment normally
actuated by an intent to abandon or release a lease and requiring notice to the
holders of such rights.
               (iii) “Title Defect” shall mean any particular defect in or
failure of Noble’s ownership of any Asset: (A) that causes Noble to not have
Defensible Title to such Asset, (B) that has attributable thereto a Title Defect
Amount in excess of $100,000 and (C) regarding which a Title Defect Notice has
been timely and otherwise validly delivered. Notwithstanding any other provision
in this Agreement to the contrary, defects or irregularities that have been
cured or remedied by the applicable statutes of limitation or statutes for
prescription shall not constitute and shall not be asserted a Title Defect.
          (e) If prior to Closing Noble and Purchaser are unable to reach an
agreement as to whether a Title Defect exists or, if it does exist, the Title
Defect Amount attributable to such Title Defect, then the provisions of
Section 3.5 shall apply.
          (f) If Noble determines (or should Purchaser, in the course of
Purchaser’s Title Review, determine) that Noble’s Net Revenue Interest in an
Asset is greater than the Net Revenue Interest set forth in Exhibit “A” or
Exhibit “A-1” hereto, as the case may be, by more than $100,000 and the Working
Interest remains the same, then the Parties agree that the

9



--------------------------------------------------------------------------------



 



Purchase Price shall be increased in an amount equal to the Allocated Value for
the relevant Asset multiplied by the percentage increase in such Net Revenue
Interest.
     3.2 Environmental Due Diligence.
          (a) Purchaser shall have the right, or the right to cause an
environmental consultant acceptable to Purchaser in its sole discretion
(“Purchaser’s Environmental Consultant”), to conduct an environmental review of
the Assets prior to the expiration of the Examination Period (“Purchaser’s
Environmental Review”). No less than three (3) Business Days prior to the
proposed commencement date of Purchaser’s Environmental Review, Purchaser shall
notify Noble of the commencement of Purchaser’s Environmental Review and shall
coordinate the locations of such activities with Noble. The cost and expense of
Purchaser’s Environmental Review shall be borne solely by Purchaser. No Person,
other than Purchaser’s Environmental Consultant and Purchaser’s employees or
representatives, may conduct Purchaser’s Environmental Review. Noble shall have
the right to have representatives thereof present to observe Purchaser’s
Environmental Review conducted in Noble’s offices or on the Assets. With respect
to any samples taken in connection with Purchaser’s Environmental Review, Noble
shall be permitted to take split samples. Purchaser agrees to conduct
Purchaser’s Environmental Review in a manner so as not to unduly interfere with
the business operations of Noble and in compliance with all Applicable Laws, and
Purchaser shall exercise due care with respect to Noble’s properties and their
condition.
          (b) Prior to the Closing, unless otherwise required by Applicable Law,
Purchaser shall (and shall cause Purchaser’s Environmental Consultant, if
applicable, to) treat confidentially any matters revealed by Purchaser’s
Environmental Review and any reports or data generated from such review (the
“Environmental Information”), and Purchaser shall not (and shall cause
Purchaser’s Environmental Consultant, if applicable, to not) disclose any
Environmental Information to any Governmental Entity or other third party (other
than to any of Purchaser’s shareholders, employees, lenders or representatives
that agree to treat such information confidentially in accordance herewith)
without the prior written consent of Noble, except to the extent required by
Applicable Law. Prior to the Closing, unless otherwise required by Applicable
Law, Purchaser may use the Environmental Information only in connection with the
transactions contemplated by this Agreement. If Purchaser, Purchaser’s
Environmental Consultant, if applicable, or any third party to whom Purchaser
has provided any Environmental Information in accordance with this
Section 3.2(b) becomes legally compelled to disclose any of the Environmental
Information, Purchaser shall provide Noble with prompt written notice and Noble
may file a protective order, or seek any other remedy, as it deems appropriate
under the circumstances. If this Agreement is terminated prior to the Closing,
Purchaser shall deliver the Environmental Information to Noble, which
Environmental Information shall become the sole property of Noble. At any time
upon Noble’s written request to Purchaser, Purchaser shall provide copies of any
report of Purchaser’s Environmental Consultant to Noble without charge.
          (c) If Purchaser or Purchaser’s Environmental Consultant, if
applicable, discovers any Environmental Defect prior to the expiration of the
Examination Period, Purchaser shall notify Noble prior to the expiration of the
Examination Period of such alleged Environmental Defect. To be effective, such
notice (an “Environmental Defect Notice”) must

10



--------------------------------------------------------------------------------



 



(i) be in writing; (ii) be received by Noble prior to the expiration of the
Examination Period; (iii) describe the Environmental Defect in reasonable
detail, including (A) the specific Asset affected by or associated with such
Environmental Defect, (B) if applicable, a site plan showing the location of all
sampling events, boring logs and other field notes describing the sampling
methods utilized and the field conditions observed, (C) the written conclusion
of Purchaser’s Environmental Consultant, if applicable, that an Environmental
Defect is believed to exist, which conclusion shall be reasonably substantiated
by the factual data gathered during Purchaser’s Environmental Review, and (D) if
feasible and applicable, a separate, reasonably specific citation of the
provisions of the Environmental Laws alleged to be violated and the related
facts that substantiate such violation; (iv) describe the procedures recommended
to correct, eliminate or pay the Environmental Defect, together with any related
recommendations from Purchaser’s Environmental Consultant, if applicable; and
(v) set forth Purchaser’s good faith estimate of the Environmental Defect Value,
including the basis for such estimate. Subject to Noble’s representations and
indemnity obligations herein, any matters that may otherwise constitute
Environmental Defects, but of which Noble has not been specifically notified by
Purchaser in accordance with the foregoing, together with any environmental
matter that does not constitute an Environmental Defect, shall be deemed to have
been waived by Purchaser for purposes of this Section 3.2. Upon the receipt of
effective notice from Purchaser, Noble shall have the option, in addition to the
remedy set forth in Section 3.2(d), but not the obligation, to (x) attempt to
cure such Environmental Defect at any time prior to the Closing, at the sole
cost and expense of Noble or (y) exclude the Assets affected by such
Environmental Defect from this Agreement and the Purchase Price to be paid at
Closing shall be reduced by the Allocated Value for such Assets if such
Allocated Value is positive and increased by such Allocated Value for such
Assets if such Allocated Value is negative. If prior to Closing Noble and
Purchaser are unable to reach an agreement as to whether an Environmental Defect
exists or, if it does exist, the amount of the Environmental Defect Value
attributable thereto, then the provisions of Section 3.5 shall be applicable.
          (d) If any Environmental Defect described in a notice delivered in
accordance with Section 3.2 is not cured on or before the Closing, then the
Purchase Price shall be reduced, subject to Section 3.4, by the Environmental
Defect Value of such Environmental Defect.
          (e) As used in this Section 3.2:
               (i) “Environmental Defect” shall mean, with respect to any given
Asset, a violation of Environmental Laws in effect as of the date hereof in the
jurisdiction in which such Asset is located, an obligation under Environmental
Laws to undertake within a reasonable period of time any corrective action on an
Asset, or any Environmental Liability arising from or attributable to any
condition, event, circumstance, activity, practice, incident, action, or
omission existing or occurring prior to the Closing Date, or the use, release,
storage, treatment, transportation, or disposal of hazardous substances prior to
the Closing Date (A) regarding which an Environmental Defect has been timely and
otherwise validly delivered, and (B) that has an Environmental Defect Value
attributable thereto in excess of $100,000.
               (ii) “Environmental Defect Value” shall mean, (A) the reasonably
estimated costs and expenses to correct such Environmental Defect in the most
cost effective

11



--------------------------------------------------------------------------------



 



manner reasonably available, consistent with Environmental Laws, and (B) the
amount of the Environmental Liabilities reasonably believed will be incurred or
required to be paid by Noble and/or the Purchaser with respect thereto. The
Parties recognize that the calculation of an Environmental Defect Value may
require the use of assumptions and extrapolations; however, it is acknowledged
and agreed that any such assumptions and extrapolations will be consistent with
the known factual information and reasonable in nature.
     3.3 Notice of Breaches of Representations and Warranties Pre-Closing. If,
in the course of conducting its due diligence examination of Noble prior to
Closing (other than in connection with Purchaser’s Title Review and Purchaser’s
Environmental Review), Purchaser becomes aware of a breach of a representation
and warranty made by Noble in this Agreement, Purchaser shall give Noble prompt
notice of such breach, which notice shall (a) describe in detail the nature of
the asserted breach and (b) specify the proposed Damages resulting from such
asserted breach. The Parties shall endeavor in good faith to agree upon whether
any breach of a representation and warranty made by Noble, in this Agreement
asserted by Purchaser is an actual breach and, if it is determined that there is
an actual breach, the amount of the Damages attributable thereto. If, however,
the Parties are unable to reach an agreement, either on whether there is an
actual breach or the amount of the Damages attributable thereto (as
appropriate), the provisions of Section 17.1 shall be applicable.
     3.4 Adjustments to Purchase Price for Title Defects, Environmental Defects
and Breaches of Representations and Warranties. Notwithstanding anything to the
contrary contained in this Agreement: (i) if the aggregate of the Title Defect
Amounts, Environmental Defect Values and Damages arising from a breach of a
representation and warranty made by Noble (excluding the representation and
warranty contained in Section 4.7(d)), each as determined in accordance with
this Agreement, is less than or equal to ten million dollars ($10,000,000) (the
“Deductible Amount”), then no adjustment of the Purchase Price shall be made
therefor, and (ii) if the aggregate of the Title Defect Amounts, Environmental
Defect Values and Damages arising from a breach of a representation and warranty
made by Noble (excluding the representation and warranty contained in
Section 4.7(d)), each as determined in accordance with this Agreement, is
greater than the Deductible Amount, then the Purchase Price shall be adjusted
downward by (a) the amount that the aggregate of such Title Defect Amounts,
Environmental Defect Values and Damages exceeds the Deductible Amount and
(b) the amount of Damages attributable to an actual breach of the representation
and warranty contained in Section 4.7(d).
     3.5 Deferred Claims and Disputes. Subject to the terms of Section 3.9 and
Section 3.10, in the event that the Parties are unable to reach an agreement
prior to Closing as to whether (a) a Title Defect exists or, if it does exist,
the Title Defect Amount attributable to such Title Defect or (b) an
Environmental Defect exists or, if it does exist, the amount of the
Environmental Defect Value attributable thereto, any such dispute or claim (a
“Deferred Adjustment Claim”) shall be settled pursuant to this Section 3.5 and
shall not prevent or delay Closing. In no event shall any Title Defect Amount or
Environmental Defect Value asserted by Purchaser as a Deferred Adjustment Claim
exceed the amount asserted by Purchaser therefor prior to the end of the
Examination Period. With respect to each potential Deferred Adjustment Claim,
Purchaser shall deliver to Noble prior to Closing a written notice describing
each such potential Deferred

12



--------------------------------------------------------------------------------



 



Adjustment Claim, Purchaser’s good faith estimate of the value attributable to
such Deferred Adjustment Claim (the “Purchaser‘s Estimate”) and a statement
setting forth the facts and circumstances that support Purchaser’s position with
respect to such Deferred Adjustment Claim and Purchaser’s Estimate. An amount
equal to Purchaser’s Estimate of any Deferred Adjustment Claims (the “Adjustment
Amount”) shall be deducted from the Purchase Price otherwise payable at Closing
and paid into the Defects Escrow with the Defects Escrow Agent pursuant to the
terms of the Defects Escrow Agreement. Any Adjustment Amount deposited into the
Defects Escrow pursuant to this Section 3.5 will remain therein until released
as provided in this Section 3.5. On or prior to the thirtieth (30th) consecutive
calendar day following the Closing Date (the “Deferred Matters Date”), the
Parties shall attempt in good faith to reach agreement on the Deferred
Adjustment Claims and, ultimately, to resolve by written agreement all disputes
regarding the Deferred Adjustment Claims. Any Deferred Adjustment Claims which
are not so resolved on or before the Deferred Matters Date may be submitted by
either Party to final and binding arbitration in accordance with Section 17.1.
Notwithstanding anything herein provided to the contrary, including Section 3.6,
Noble shall be entitled to cure any Title Defect which gives rise to a Deferred
Adjustment Claim at any time prior to the point in time when a final and binding
written decision of the Independent Expert is made pursuant to Section 17.1. If
the value of any Deferred Adjustment Claim determined under the final and
binding written decision of the Independent Expert pursuant to Section 17.1 or
the written agreement of Purchaser and Noble (the “Resolved Amount”) is less
than or equal to the Adjustment Amount regarding such Deferred Adjustment Claim,
then the Resolved Amount withheld in the Defects Escrow (together with interest
thereon) shall be promptly released therefrom to Purchaser in accordance with
the terms of the Defects Escrow Agreement and, to the extent applicable, the
remaining amount withheld in the Defects Escrow with respect to such Deferred
Adjustment Claim (the “Overheld Amount”) (together with interest thereon) shall
be promptly released to Noble in accordance with the terms of the Defects Escrow
Agreement. Notwithstanding anything herein contained to the contrary, (x) in no
event shall the Resolved Amount (less any interest earned thereon) be greater
than Purchaser’s Estimate and (y) Purchaser shall pay to Noble an amount equal
to the Agreed Rate on the Overheld Amount from the Closing Date until the date
of payment.
     3.6 Option to Cure Title Defects Post-Closing.
          (a) Notwithstanding anything herein to the contrary, if Noble is not
able to cure a Title Defect on or prior to Closing, Noble shall have the option,
by notice in writing to Purchaser on or before Closing, to attempt to cure such
Title Defect (other than a Title Defect where a difference in the Net Revenue
Interest and/or Working Interest causes Noble to not have Defensible Title)
after the Closing (with any such Title Defect being called a “Post-Closing
Defect”). In such event, the transactions contemplated hereby will close as
provided herein, but an amount equal to the Title Defect Amount for the Title
Defect to which the Post-Closing Defect pertains (the “Defects Escrow Amount”)
shall be deducted from the Purchase Price otherwise payable at Closing and paid
into an escrow account (the “Defects Escrow”) established with a federally
insured savings or banking institution mutually acceptable to Purchaser and
Noble (the “Defects Escrow Agent”) pursuant to the terms of an escrow agreement
in a form acceptable to the Defects Escrow Agent and reasonably acceptable to
Purchaser and Noble (the

13



--------------------------------------------------------------------------------



 



“Defects Escrow Agreement”). The amount deposited into the Defects Escrow with
respect to a Post-Closing Defect will remain therein until released as provided
in Section 3.6(b).
          (b) Purchaser will act in good faith and reasonably cooperate with
Noble after the Closing to cure a Post-Closing Defect. If Noble and Purchaser
mutually agree that a Post-Closing Defect has been cured, then within two
(2) Business Days after such determination, the amount withheld in the Defects
Escrow with respect thereto (together with any interest earned thereon) shall be
released to Noble in accordance with the terms of the Defects Escrow Agreement.
If Noble and Purchaser mutually agree that a Post-Closing Defect has been
partially cured, then Noble and Purchaser shall mutually determine the portion
of the amount retained in the Defects Escrow with respect thereto (together with
any interest earned thereon) that should be paid to Purchaser to compensate it
for the uncured portion thereof (together with interest earned thereon) and the
remaining portion of such amount shall be released to Noble (together with any
interest earned thereon) in accordance with the terms of the Defects Escrow
Agreement.
          (c) If Noble and Purchaser mutually agree that a Post-Closing Defect
has not been cured, then within two (2) Business Days after such determination,
the amount withheld in the Defects Escrow with respect thereto (together with
any interest earned thereon) shall be released to Purchaser in accordance with
the terms of the Defects Escrow Agreement. If, at the end of the 180-day period
commencing on the Closing Date (the “Cure Period”), Noble has been unable to
cure a Post-Closing Defect (and there is no dispute as to whether or not it has
been cured), the amount withheld in the Defects Escrow with respect thereto
(together with any interest earned thereon) shall be released to Purchaser in
accordance with the terms of the Defects Escrow Agreement. If, at the end of the
Cure Period, Noble and Purchaser are unable to agree whether there has been a
satisfactory resolution of a Post-Closing Defect, then such disagreement shall
be resolved as provided in Section 17.1.
     3.7 Limited Warranty of Title. The transfer of the Assets to Purchaser
shall be without warranty of title of any kind whatsoever, express, implied or
statutory, except that Noble does hereby bind and obligate itself and its
successors and assigns to warrant and defend, subject to the terms hereof, to
the Permitted Encumbrances and to any Title Defects asserted pursuant to
Section 3.1, title to the Leasehold Interests set forth on Exhibit “A” hereto,
including the Working Interests and Net Revenue Interests as reflected on
Exhibit “A-1” for the particular Wells identified thereon (excluding, however,
title to or any representation with respect to the contractual working interests
and unit interests as reflected in Exhibit “A” and Exhibit “A-1”), unto
Purchaser, its successors and assigns, against all persons lawfully claiming or
to claim the same or any part thereof by, through or under Noble or its
Affiliates, but not otherwise; provided, however, that Noble may offset any
breach by Noble of the forgoing warranty by $100,000 and by any unused portion
of the Deductible Amount.
     3.8 Notices to Holders of Preferential Purchase Rights. With respect to
each party holding a preferential purchase right covering Leasehold Interests (a
list of the affected Leasehold Interests is set forth in Schedule 4.12), upon
execution of this Agreement, Noble shall promptly send to the holder of such
preferential right a notice offering to sell to such holder, in accordance with
the contractual provisions applicable to such right, those Leasehold Interests
and related Assets covered by such right on the terms hereof and based on the
Allocated Value of

14



--------------------------------------------------------------------------------



 



such affected Leasehold Interests, subject to adjustments in price in the same
manner that the Purchase Price is adjusted pursuant to Article 2 and Article 11
of this Agreement.
     3.9 Exercise of Preferential Purchase Rights.
          (a) Noble shall use the Allocated Value (as set forth in
Schedule 3.1(c)) to provide any required preferential right to purchase
notifications to third parties based on the form of Preferential Purchase Right
Election Letter attached hereto as Schedule 3.9 (the “Pref Right Notice”). If,
within the time prescribed in the governing agreements, a holder of a
preferential purchase right notifies Noble that it elects to exercise its rights
with respect to an Asset to which its preferential purchase right applies
(determined by and in accordance with the agreement in which the preferential
purchase right arises), the Asset covered by that preferential purchase right
will not be sold to the Party originally executing this Agreement as “Purchaser”
(subject to the remaining provisions in this Article), and the Purchase Price
will be reduced by the Allocated Value for such Asset if the Allocated Value is
positive and increased by the Allocated Value for such Asset if the Allocated
Value is negative. However, in the event the transactions contemplated by this
Agreement should fail to close, the holder of such preferential purchase right
shall not be entitled to purchase thereunder.
          (b) If on the Closing Date any preferential purchase right applicable
to an Asset and the transactions contemplated hereby has not been waived and the
time to elect has not elapsed, such Asset(s) affected thereby shall be held back
from the Assets to be conveyed to Purchaser at Closing (and the Purchase Price
to be paid at Closing shall be reduced by the Allocated Value for such Asset(s)
if such Allocated Value is positive and increased by the Allocated Value for
such Asset(s) if such Allocated Value is negative) and Closing with respect to
the unaffected Assets shall proceed, and the Parties shall conduct a second
closing with respect to the Asset(s) affected by such preferential purchase
right within ten (10) days (or the next Business Day thereafter if such day is
not a Business Day) after any such preferential purchase right has been waived
or the time to elect has elapsed. If such preferential purchase right has not
been waived and the time to elect has not elapsed or has been exercised but not
yet closed, within ninety (90) days after the Closing Date, the Asset(s)
affected thereby, automatically and without need to amend this Agreement, shall
be removed and excluded from this Agreement and Purchaser shall have no further
rights or obligations with respect to the same.
     3.10 Consents to Assignment. With respect to each party holding a consent
to assign, upon execution of this Agreement, Noble shall promptly notify said
parties of this Agreement and seek to obtain their consents to the assignments
contemplated hereby. If Noble fails to obtain a material consent set forth on
Schedule 4.11, then, unless otherwise mutually agreed by Noble and Purchaser,
any Asset or portion thereof subject thereto shall be held back from the Assets
to be conveyed to Purchaser at Closing, and the Purchase Price to be paid at
Closing shall be reduced by the Allocated Value for such Asset (or portion
thereof) if such Allocated Value is positive and increased by the Allocated
Value for such Asset (or portion thereof) if such Allocated Value is negative.
In the event that such consent (with respect to an Asset or portion thereof
excluded pursuant to this Section 3.10 is obtained within sixty (60) days
following the Closing then within five (5) days thereafter, Purchaser shall
purchase such Asset or portion thereof and pay to Noble the amount by which the
Purchase Price was reduced with respect

15



--------------------------------------------------------------------------------



 



thereto and Noble shall assign to Purchaser such Asset or portion thereof
pursuant to the applicable Assignment and Bill of Sale set forth in
Section 10.2(a).
     3.11 Casualty Loss. Subject to Sections 8.10 and 9.8, if after the date
hereof and prior to the Closing any portion of the Assets shall be damaged or
destroyed by a Casualty or taken in condemnation or the exercise of eminent
domain, Noble shall promptly notify Purchaser of the Assets so affected and, in
the event of a Casualty, Noble’s good faith estimate of the time and expense
required to repair such damage or destruction. Noble shall also elect by written
notice to Purchaser at least five (5) Business Days prior to Closing either
(a) in the event of a Casualty, to cause the Assets affected by such Casualty to
be repaired or restored, at Noble’s sole cost and expense, as promptly as
reasonably practicable (which work may extend after the Closing), (b) in the
event of a Casualty, to indemnify Purchaser through a document reasonably
acceptable to Purchaser against any costs and expenses that Purchaser reasonably
incurs to repair the Assets subject to such Casualty or taking, (c) treat such
Casualty or taking as a Title Defect with respect to the affected Assets or
(d) exclude any Asset subject to such Casualty or taking from this Agreement and
the Purchase Price to be paid at Closing shall be reduced by the Allocated Value
for such Asset (or portion thereof) if such Allocated Value is positive and
increased by the Allocated Value for such Asset (or portion thereof) if such
Allocated Value is negative.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF NOBLE
     Noble represents and warrants to Purchaser that:
     4.1 Existence. Noble is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and is duly qualified
to carry on its business in the states or jurisdictions where the Assets are
located.
     4.2 Power. Noble has the corporate power and authority to enter into and
perform this Agreement and the transactions contemplated hereby. No suit, action
or other proceeding by a third party or a Governmental Entity is pending or
threatened which seeks substantial damages from Noble in connection with, or
seeks to restrain, enjoin or otherwise prohibit, the consummation of the
transactions contemplated by this Agreement. Subject to applicable requirements
under the HSR Act and to preferential purchase rights and restrictions on
assignment of the type generally found in the oil and gas industry, and to
rights to consent by, required notices to, and filings with or other actions by
Governmental Entities where the same are customarily obtained subsequent to the
assignment of oil and gas interests and leases, the execution, delivery and
performance of this Agreement by Noble, and the transactions contemplated
hereby, will not violate (a) any provision of the certificate of incorporation
or bylaws of Noble, (b) any material agreement or instrument to which Noble is a
party or by which Noble or any of the Leasehold Interests are bound, (c) any
judgment, order, ruling, or decree applicable to Noble as a party in interest,
or (d) any law, rule or regulation applicable to Noble.
     4.3 Authorization. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby have been duly and validly
authorized by all requisite corporate action on the part of Noble. This
Agreement has been duly executed and delivered on

16



--------------------------------------------------------------------------------



 



behalf of Noble, and at the Closing all documents and instruments required
hereunder to be executed and delivered by Noble shall have been duly executed
and delivered. This Agreement does, and such documents and instruments shall,
constitute legal, valid and binding obligations of Noble enforceable in
accordance with their terms, subject, however, to the effect of bankruptcy,
insolvency, reorganization, moratorium and similar laws from time to time in
effect relating to the rights and remedies of creditors, as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     4.4 Brokers. Noble has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement that will be the responsibility of Purchaser; and any such
obligation or liability that might exist shall be the sole obligation of Noble.
     4.5 Foreign Person. Noble is not a “foreign person” within the meaning of
the Internal Revenue Code of 1986, as amended (the “Code”), Section 1445 and
7701 (i.e., Noble is not a nonresident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined in the
Code and any regulations promulgated thereunder).
     4.6 Litigation. Schedule 4.6 sets forth all claims, suits, actions and
litigation by any Person pending by or before any Governmental Entity or to
Noble’s Knowledge, threatened, in each case, against Noble in connection with
the Assets or otherwise relating to the Assets and which are to be assumed by
Purchaser.
     4.7 Material Contracts.
          (a) Exhibit “A-2” sets forth all contracts of the type described below
that are included in the Assets (collectively, the “Material Contracts”):
               (i) any contract that can reasonably be expected to result in
aggregate payments of more than $100,000 (based solely on the terms thereof and
without regard to any expected increase in volumes or revenues) that is not
terminable without penalty on sixty (60) days or fewer notice during the current
or any subsequent calendar year;
               (ii) any contract that can reasonably be expected to result in
aggregate revenues to Noble of more than $500,000 (based solely on the terms
thereof and without regard to any expected increase in volumes or revenues)
during the current or any subsequent calendar year;
               (iii) any Hydrocarbon purchase and sale, transportation,
processing or similar contract relating to or included in the Assets that is not
terminable without penalty on sixty (60) days or less notice;
               (iv) any contract that is an indenture, mortgage, loan, credit or
sale-leaseback or similar financial contract;
               (v) any contract that constitutes a lease under which Noble is
the lessor or the lessee of real or personal property which lease (A) cannot be
terminated by Noble

17



--------------------------------------------------------------------------------



 



without penalty upon sixty (60) days or less notice and (B) involves an annual
base rental of more than $100,000; and
               (vi) any Affiliate contract which will not be terminated prior to
Closing and/or that is in effect from and after the Effective Date.
          (b) Except as set forth on Schedule 4.7 and except for such matters
that would not have a Material Adverse Effect, there exist no defaults under any
material contract listed on Exhibit “A-2” by Noble or, to Noble’s Knowledge, by
any other Person that is a party to such contracts. As soon as possible but in
any event no later than June 1, 2006, Noble agrees to deliver or make available
to Purchaser for its review copies of each contract to which the Assets are
subject, including all contracts listed on Exhibit “A-2” and all amendments
thereto.
          (c) No Asset shall be transferred to Purchaser at Closing subject to
an existing hedge, forward sale, swap or similar contract, nor will the Purchase
Price adjustments hereunder take into account the effects of any such contract.
          (d) Except for contracts and agreements that are excluded from this
Agreement in connection with Assets held back pursuant to Sections 3.9 and
Section 3.10, there are no contracts or agreements included in or affecting the
Assets (including any contract or agreement listed in Exhibit “A-2”) that
(i) could materially restrict the ability of Purchaser to use the Assets as
currently used by Noble; or (ii) a reasonable and prudent Person engaged in the
business of the ownership, development and operation of oil and gas properties
with the knowledge of all the facts and their legal bearing would not be willing
to accept and that could result in liability or cost to Purchaser (excluding
liabilities or costs arising from actions taken by Purchaser in the ordinary
course of business after the Closing) in excess of $1,000,000 in the aggregate.
     4.8 No Violation of Laws. Except as set forth on Schedule 4.8, where Noble
is the operator, and to Noble’s Knowledge in respect of Assets operated by
others, the Assets are being operated in compliance with all laws, rules and
regulations of any Governmental Entity applicable to such Assets, except where
the failure to be in compliance would not have a Material Adverse Effect.
     4.9 Royalties, Etc. Except as set forth on Schedule 4.9 and for such other
items that are being held in suspense that will be transferred to Purchaser
pursuant to Section 11.2, all royalties, overriding royalties and other burdens
on production due with respect to the Assets have been paid. Except for revenues
for which Noble has the right to net or offset against costs or expenses owed to
Noble, all revenues received by Noble or its Affiliates, in its or their
capacity as operator of the Assets, for the sale of Hydrocarbons attributable to
any joint working interest owner’s interests in the leases included in the
Assets have been paid.
     4.10 Personal Property. To Noble’s Knowledge, except as set forth in
Schedule 4.10, all personal property equipment and fixtures constituting a part
of the Assets are in a state of repair so as to be adequate for normal
operations, except where such state of repair would not have a Material Adverse
Effect.

18



--------------------------------------------------------------------------------



 



     4.11 Consents. Except for (a) consents set forth in Schedule 4.11, (b)
Customary Post-Closing Consents, and (c) consents required to be obtained under
contracts that are terminable upon not greater than sixty (60) days notice
without payment of any fee, there are no consents required to be obtained by
Noble from another Person to any assignment (in each case) that would be
applicable in connection with the transfer of the Assets or the consummation of
the transactions contemplated by this Agreement by Noble.
     4.12 Preferential Rights. Except as set forth in Schedule 4.12, there are
no preferential rights to purchase that are applicable to the transfer of the
Assets in connection with the transactions contemplated hereby.
     4.13 Current Commitments. Schedule 4.13 sets forth all authorities for
expenditures (“AFE”) relating to the Assets to drill or rework wells or for
other capital expenditures pursuant to any of the Material Contracts or any
applicable joint operating agreement that require aggregate expenditures in
excess of $250,000 for the particular individual operation or project (net to
Noble’s interest) after the Effective Time.
     4.14 Environmental Orders/Notices.
          (a) Except as set forth in Schedule 4.14(a), with respect to the
Assets, Noble has not entered into, or is not subject to, any agreements,
consents, orders, decrees, judgments, license or permit conditions, or other
directives of any Governmental Entity in existence as of the date of this
Agreement based on any Environmental Laws that relate to the future use of any
of the Assets and that require any change in the present conditions of any of
the Assets.
          (b) Except as set forth in Schedule 4.14(b), Noble has not received
and to Noble’s Knowledge, no operator of the Assets has received written notice
from any Person of any release, disposal or incident concerning hazardous
substances with respect to any land, facility, asset or property included in the
Assets that: (i) interferes with or prevents compliance by Noble with any
Environmental Law or the terms of any license or permit issued pursuant thereto;
or (ii) gives rise to or results in any common law or other liability of Noble
to any Person which, in the case of either clause (i) or (ii) hereof, would have
a Material Adverse Effect.
          (c) To Noble’s Knowledge, all material reports, studies, written
notices from environmental Governmental Entities, tests, analyses, and other
documents specifically addressing environmental matters related to Noble’s
ownership or operation of the Assets, which are in Noble’s possession, have been
made available to Purchaser.
     4.15 Gas Prepayment Arrangements; Take-or-Pay. Except for Imbalances, Noble
is not obligated by any gas prepayment arrangement, “take-or-pay” requirement or
any other agreement with respect to the Assets to deliver any gas at a future
time without then or thereafter receiving payment therefor.
     4.16 Production Taxes. Except as disclosed in Schedule 4.16, all ad
valorem, property, production, severance, and similar taxes and assessments
(including penalties and

19



--------------------------------------------------------------------------------



 



interest) based on or measured by the ownership of the Assets, the production of
Hydrocarbons, or the receipt of proceeds therefrom that have become due and
payable have been properly paid.
     4.17 Leases. Except as set forth on Schedule 4.17, with respect to the
Assets that are oil and gas leases (“Leases”) (but only to Noble’s Knowledge
with respect to Leases not operated by Noble):
          (a) the Leases have been maintained according to their terms, in
compliance with all material agreements to which the Leases are subject;
          (b) the Leases are presently in full force and effect; and
          (c) to the Knowledge of Noble, no other party to any Lease is in
breach or default with respect to any of its material obligations thereunder.
     4.18 Well Status. Except as set forth in Schedule 4.18, to Noble’s
Knowledge, there are no wells located on the Leasehold Interests that:
          (a) Noble is currently obligated by law or contract to plug and
abandon; or
          (b) have been plugged and abandoned but have not been plugged or
reclaimed in accordance with all applicable requirements of each Governmental
Entity having jurisdiction over the Assets.
     4.19 Suspense. Schedule 4.19 sets forth a list of all proceeds held in
suspense by Noble on the date hereof that are attributable to the Leasehold
Interests, a description of the source of such funds and the reason they are
being held in suspense, the agreement or agreements under which such funds are
being held and the name or names of the parties claiming such funds or to whom
such funds are owed.
     4.20 Additional Representations and Warranties. Noble specifically and
expressly includes in its representations and warranties to Purchaser contained
in this Article 4, those representations and warranties included in
Sections 3.7, 11.9 and 11.11.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Noble that:
     5.1 Existence. Purchaser is a limited partnership duly organized, validly
existing, and in good standing under the laws of the State of Delaware and is
duly qualified to carry on its business in the states or jurisdictions where the
Assets are located.
     5.2 Power. Purchaser has the power and authority to enter into and perform
this Agreement and the transactions contemplated hereby. No suit, action or
other proceeding by a third party or a Governmental Entity is pending or
threatened which seeks substantial damages from Purchaser in connection with, or
seeks to restrain, enjoin or otherwise prohibit, the

20



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated by this Agreement. Subject to
applicable requirements under the HSR Act, and to rights to consent by, required
notices to, and filings with or other actions by Governmental Entities where the
same are customarily obtained subsequent to the assignment of oil and gas
interests and leases, the execution, delivery and performance of this Agreement
by Purchaser, and the transactions contemplated hereby, will not violate (a) any
provision of the limited partnership agreement or other formation documents of
Purchaser, (b) any material agreement or instrument to which Purchaser is a
party or by which Purchaser is bound, (c) any judgment, order, ruling, or decree
applicable to Purchaser as a party in interest, or (d) any law, rule or
regulation applicable to Purchaser.
     5.3 Authorization. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby have been duly and validly
authorized by all requisite corporate or partnership action (including all
necessary approvals of any general partner of Purchaser) on the part of
Purchaser. This Agreement has been duly executed and delivered on behalf of
Purchaser, and at the Closing all documents and instruments required hereunder
to be executed and delivered by Purchaser shall have been duly executed and
delivered. This Agreement does, and such documents and instruments shall,
constitute legal, valid and binding obligations of Purchaser enforceable in
accordance with their terms, subject, however, to the effect of bankruptcy,
insolvency, reorganization, moratorium and similar laws from time to time in
effect relating to the rights and remedies of creditors, as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     5.4 Brokers. Purchaser has incurred no obligation or liability, contingent
or otherwise, for brokers’ or finders’ fees in respect of the matters provided
for in this Agreement which will be the responsibility of Noble; and any such
obligation or liability that might exist shall be the sole obligation of
Purchaser.
     5.5 Further Distribution. Purchaser is not acquiring the Leasehold
Interests with a view to, or for offer of resale in connection with, a
non-exempt distribution thereof within the meaning of the Securities Act of
1933, as amended, and the rules and regulations pertaining to it or a
distribution thereof in violation of any applicable securities laws. Purchaser
covenants that if in the future it should decide to dispose of any of its
interest in the Assets, subject to any restriction on assignment set forth
herein or in the assignments delivered by Noble to Purchaser at the Closing,
Purchaser will do so only in compliance with any applicable federal and state
securities laws.
     5.6 Financial Statements. To the extent available, Purchaser has heretofore
delivered to Noble copies of Purchaser’s most recent audited financial
statements and such financial statements, if any, present fairly the financial
position, results of operations and changes in the financial position of
Purchaser as of the dates, or for the periods, as applicable, indicated thereon,
and such financial statements, if any, have been prepared in conformity with
GAAP (except as otherwise noted therein). Since the date of such financial
statements, if any, there has been no material adverse change in the financial
condition of Purchaser.
     5.7 Matters Affecting United States Minerals Management Service Approval.
Purchaser has no Knowledge of any matter or circumstance applicable to Purchaser
that would

21



--------------------------------------------------------------------------------



 



preclude or inhibit unconditional United States Minerals Management Service
(“MMS”) approval of the assignment of the Assets from Noble to Purchaser.
     5.8 Purchaser Financing. Purchaser has arranged to have available by the
Closing, sufficient funds to enable it to pay in full the Purchase Price as
herein provided.
     5.9 Bankruptcy Proceedings. There are no bankruptcy, reorganization,
insolvency, or receivership actions pending, being contemplated by, or, to the
Knowledge of Purchaser, threatened against Purchaser.
     5.10 Additional Representations and Warranties. Purchaser specifically and
expressly includes in its representations and warranties to Noble, those
representations and warranties included in Section 17.18 and Section 17.20.
ARTICLE 6
PRE-CLOSING OBLIGATIONS OF NOBLE
     6.1 Operations. From the date of this Agreement until Closing (the “Interim
Period”), except as otherwise approved by Purchaser (which approval shall not be
unreasonably withheld), Noble (a) shall permit Purchaser to have access to those
Assets operated by Noble and shall use reasonable efforts to provide Purchaser
access to those Assets not operated by Noble (which access shall be subject to
Section 7.4), (b) shall operate the Assets for which it is the operator in
accordance with past practices, (c) shall exercise reasonable diligence in
safeguarding and maintaining secure and confidential all geological maps,
confidential reports and data in its possession relating to the Assets,
(d) shall not transfer, sell, hypothecate, encumber or otherwise dispose of or
encumber any of the Assets (other than Hydrocarbons in the ordinary course of
business or as required in connection with the exercise by third parties of
preferential rights to purchase any of the Assets), (e) shall maintain insurance
now in force with respect to the Assets, (f) shall consult with Purchaser in
relation to any expenditure regarding the Assets that exceeds $250,000,
(g) before undertaking an operation or making a single expenditure in respect of
the Assets to be in excess of Two Hundred Fifty Thousand Dollars ($250,000), and
before conducting an operation to drill, sidetrack, deepen, complete, or
recomplete a well (regardless of the estimated cost) on any of the Leasehold
Interests, shall submit an AFE for the operation or expenditure to Purchaser for
approval, (h) shall furnish an informational AFE to Purchaser for an operation
or single expenditure estimated to cost $250,000 or less, but in excess of
$100,000, if Noble prepares the same for its own use, and (i) shall notify
Purchaser as soon as reasonably possible when it appears the cost of an
operation will exceed the original AFE by more than twenty percent (20%), which
notice shall be furnished to Purchaser as a supplemental AFE for informational
purposes only and is not subject to Purchaser’s approval. In addition, without
the consent of Purchaser (which shall not be unreasonably withheld or delayed),
during the Interim Period, Noble shall not (i) except with respect to matters
retained by Noble pursuant to this Agreement, waive, compromise or settle any
right or claim for an amount in excess of $250,000 regarding the Assets or which
may reasonably be expected to have an adverse effect on the value of the Assets
as a whole in excess of $250,000, (ii) except in connection with AFEs, incur
obligations with respect to the Assets for which Purchaser would be responsible
after the Effective Time, other than transactions (x) the costs of which do not
exceed $250,000

22



--------------------------------------------------------------------------------



 



individually and which are of a nature consistent with past practices employed
by Noble with respect to the Assets, and/or (y) in connection with situations
believed in good faith by Noble to constitute an emergency (in which case
Noble’s obligation is limited to notifying Purchaser as soon as reasonably
practicable of such emergency and obligations), (iii) except in connection with
AFEs, commit to capital expenditures or the acquisition or construction of fixed
assets for which Purchaser shall have financial responsibility in connection
with the Assets in an amount individually in excess of $250,000, except in
connection with situations believed in good faith by Noble to constitute an
emergency (in which case Noble’s obligation is limited to notifying Purchaser as
soon as reasonably practicable of such emergency and obligations), (iv) enter
into a contract with an Affiliate of Noble or a contract with a term of greater
than thirty (30) days (which contracts regard the Assets) unless it can be
terminated without penalty on no more than thirty (30) days notice, or
(v) terminate, or materially amend , or agree to terminate or materially amend,
any of the Material Contracts, except renewals or extensions of such contracts
on substantially the same terms. If Purchaser fails to provide such approval
with respect to the first sentence of this Section 6.1 or consent with respect
to the second sentence of this Section 6.1 within ten (10) days (or such shorter
period of time as may be reasonably required) of receiving Noble’s written
request therefor, then Purchaser shall be deemed to have approved of or
consented to the request set forth in such written notice.
     6.2 HSR Act. If applicable, Noble shall prepare and submit, in a timely
manner, all necessary filings for Noble in connection with the transactions
contemplated by this Agreement that may be required under the HSR Act and the
rules and regulations thereunder. Noble shall request expedited treatment of
such filing by the Federal Trade Commission, shall promptly make any appropriate
or necessary subsequent or supplemental filings, and shall cooperate with
Purchaser in the preparation of such filings as are necessary and appropriate.
ARTICLE 7
PRE-CLOSING OBLIGATIONS OF PURCHASER
     7.1 Confidentiality. Purchaser shall cause (a) any information relating to
the terms of the transactions contemplated hereunder and (b) the information and
data furnished or made available by Noble to Purchaser and its officers,
employees, representatives, Affiliates and potential financing sources in
connection with this Agreement or Purchaser’s investigation of the Assets, in
each case to be maintained in confidence and not to be used for any purpose
other than in connection with this Agreement or Purchaser’s investigation of the
Assets; provided, however, that the foregoing obligation shall terminate on the
earlier to occur of (i) the Closing, (ii) such time as the information or data
in question is disclosed to Purchaser by a third party that is not obligated to
Noble to maintain same in confidence, or (iii) such time as the information or
data in question becomes generally available to the oil and gas industry other
than through the breach of the foregoing obligation. The obligations of
Purchaser under this Section 7.1 shall be in addition to, and not in lieu of,
Purchaser’s obligations under the Confidentiality Agreement previously executed
by Noble and First Reserve Corporation. Notwithstanding anything to the contrary
contained in the Confidentiality Agreement, Purchaser acknowledges and agrees
that the terms and provisions of the Confidentiality Agreement shall not be
superseded by the provisions of this Agreement, but shall continue in full force
and effect until the Closing of the transactions

23



--------------------------------------------------------------------------------



 



described herein, at which time, such agreement shall automatically expire and
be of no further force and effect.
     7.2 Return of Data. Purchaser agrees that if this Agreement is terminated
for any reason whatsoever, Purchaser shall, at Noble’s request, promptly return
to Noble all information and data furnished by or on behalf of Noble to
Purchaser, its officers, employees, representatives, Affiliates and potential
financing sources, in connection with the Assets or Purchaser’s investigation of
the Assets, and Purchaser shall deliver to Noble or destroy all copies, extracts
or excerpts of such information and data and all documents generated by
Purchaser that contain any portion of such information or data.
     7.3 Notice of Certain Title Matters and Imbalance. Purchaser shall notify
Noble promptly (but in no event to exceed five (5) days) upon Purchaser’s
discovery prior to Closing of a title benefit of the type described in
Section 3.1(f) or of an Imbalance (in each case) resulting in an increase in the
Purchase Price hereunder.
     7.4 Indemnity Regarding Access. PURCHASER AGREES TO RELEASE, INDEMNIFY,
DEFEND AND HOLD HARMLESS NOBLE AND ITS AFFILIATES, AND ITS AND THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES (COLLECTIVELY, THE “NOBLE
INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES, LOSSES,
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, COURT COSTS AND REASONABLE
ATTORNEYS’ FEES) (COLLECTIVELY “LOSSES”) IN CONNECTION WITH PERSONAL INJURIES,
INCLUDING DEATH, OR PROPERTY DAMAGE, ARISING OUT OF OR RELATING TO THE
PRE-CLOSING ACCESS OF PURCHASER, ITS AGENTS, EMPLOYEES, CONTRACTORS, PURCHASER’S
ENVIRONMENTAL CONSULTANT AND OTHER REPRESENTATIVES TO THE ASSETS AND TO OTHER
INFORMATION RELATING THERETO AS PERMITTED UNDER THIS AGREEMENT, REGARDLESS OF
WHETHER SUCH INJURIES, DEATH OR DAMAGES ARE CAUSED IN WHOLE OR PART BY THE SOLE,
PARTIAL, CONCURRENT OR OTHER NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF THE
NOBLE INDEMNIFIED PARTIES, EXCEPT TO THE EXTENT CAUSED BY ANY OF THE NOBLE
INDEMNIFIED PARTIES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IT IS THE EXPRESS
INTENTION OF THE PARTIES THAT THE INDEMNITY PROVIDED FOR BY THIS SECTION 7.4
CONSTITUTES AN AGREEMENT BY PURCHASER TO INDEMNIFY AND PROTECT THE NOBLE
INDEMNIFIED PARTIES FROM THE CONSEQUENCES OF THEIR OWN NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT, REGARDLESS OF WHETHER SAME IS THE SOLE OR A
CONCURRENT CAUSE OF THE INJURY, DEATH OR DAMAGE, EXCEPT AND TO THE EXTENT CAUSED
BY ANY NOBLE INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITH
RESPECT TO THE NON-OPERATED ASSETS, PURCHASER FURTHER AGREES THAT ACCESS SHALL
BE CONDITIONED UPON PURCHASER, ITS AGENTS, EMPLOYEES, CONTRACTORS OR OTHER
REPRESENTATIVES EXECUTING APPROPRIATE BOARDING AGREEMENTS AS MAY BE REQUIRED BY
THE OPERATOR OF ANY SUCH ASSETS.

24



--------------------------------------------------------------------------------



 



     7.5 HSR Act. If applicable, Purchaser shall prepare and submit, in a timely
manner, all necessary filings for Purchaser in connection with the transactions
contemplated by this Agreement under the HSR Act and the rules and regulations
thereunder. Purchaser shall request expedited treatment of such filing by the
Federal Trade Commission, shall promptly make any appropriate or necessary
subsequent or supplemental filings, and shall cooperate with Noble in the
preparation of such filings as are necessary and appropriate.
ARTICLE 8
NOBLE’S CONDITIONS OF CLOSING
     Noble’s obligation to consummate the transactions provided for herein is
subject to the satisfaction or waiver on or before the Closing Date of the
following conditions:
     8.1 Representations and Warranties. The representations and warranties of
Purchaser contained in Article 5 shall be true and correct, to the extent
qualified by materiality, in all respects, and to the extent not so qualified,
in all material respects, (in each case) as of the Closing Date as though made
on and as of that date.
     8.2 Performance. Purchaser shall have performed in all material respects
each of the obligations, covenants and agreements required hereunder to be
performed by it at or prior to the Closing.
     8.3 Officer or Attorney-in-Fact Certificate. Purchaser shall have delivered
to Noble a certificate of an officer or attorney-in-fact, dated the date of
Closing, certifying on behalf of Purchaser that the conditions set forth in
Sections 8.1 and 8.2 have been fulfilled.
     8.4 Operatorship Forms. Purchaser shall have executed and delivered to
Noble such forms as may be required by any Governmental Entity having
jurisdiction to evidence the change of operatorship from Noble to Purchaser on
all Leasehold Interests constituting a part of the Assets that are operated by
Noble.
     8.5 Bonds. Prior to Closing, Purchaser shall have delivered to Noble
either: (a)(i) copies of any bonds, in form and substance and issued and
executed by a surety satisfactory to Noble and the MMS, covering any Noble
operated Leasehold Interests for which bonding is required under any Applicable
Laws of any Governmental Entities having jurisdiction over the Assets; or (ii) a
commitment by a surety satisfactory to Noble and the MMS to issue such bonds
simultaneously with Closing; and (b) copies of any supplemental bonds required
by the MMS, in form and substance and issued and executed by a surety
satisfactory to Noble, sufficient to satisfy all plugging, abandonment and
restoration obligations relating to the Assets.
     8.6 Insurance. Purchaser shall have procured insurance policies providing
the coverage set forth in Schedule 8.6.
     8.7 Certificate of Authority. Purchaser shall deliver to Noble a
Certificate of Authority dated as of the Closing Date, certifying that the
execution, delivery and performance of the transactions contemplated hereby have
been duly and validly authorized by all requisite action on the part of
Purchaser and that the individual(s) executing the documents contemplated

25



--------------------------------------------------------------------------------



 



hereby have been duly and validly authorized to represent and bind the Purchaser
in connection therewith.
     8.8 Exemption Certificates. If applicable, Purchaser shall provide Noble
with properly executed exemption certificates or other documentation evidencing
that the transfer of the Assets to Purchaser is exempt from applicable sales or
similar taxes.
     8.9 HSR Act. The Closing shall be permitted to occur without violation of
the HSR Act.
     8.10 Casualty Loss or Condemnation. No portion of the Assets shall have
been damaged or destroyed by a Casualty or taken in condemnation or under right
of eminent domain where, in the event of a Casualty, the cost to repair, replace
or restore the affected Assts (such cost not to exceed the Allocated Value of
such affected Assets) to at least their condition prior to such Casualty exceeds
40% of the Purchase Price or, in the case of such taking, the Allocated Value of
the affected Assets exceeds 40% of the Purchase Price.
     8.11 Purchase Price Adjustments. The sum of the amounts by which the
Purchase Price will be decreased pursuant to Section 2.2(b)(ii) and
Section 2.2(b)(iii) (excluding any amounts attributable to a Casualty or taking
described in Section 3.11 for which Purchaser is entitled to receive a Purchase
Price reduction pursuant to Section 3.11) shall not be in excess of 25% of the
Purchase Price.
ARTICLE 9
PURCHASER’S CONDITIONS OF CLOSING
     Purchaser’s obligation to consummate the transactions provided for herein
is subject to the satisfaction or waiver on or before the Closing Date of the
following conditions:
     9.1 Representations and Warranties. The representations and warranties of
Noble contained in Article 4 shall be true and correct, to the extent qualified
by materiality, in all respects, and to the extent not so qualified, in all
material respects, (in each case) as of Closing as though made on and as of that
date.
     9.2 Performance. Noble shall have performed in all material respects each
of the obligations, covenants and agreements required hereunder to be performed
by it at or prior to the Closing.
     9.3 Officer or Attorney-in-Fact Certificate. Noble shall have delivered to
Purchaser a certificate of a corporate officer or attorney-in-fact, dated the
date of Closing, certifying on behalf of Noble that the conditions set forth in
Sections 9.1 and 9.2 have been fulfilled.
     9.4 Litigation. There shall be no legal or arbitration proceedings against
Noble or involving the Assets, in either case with respect to which Noble has
received service of process or other written notice, that reasonably is expected
to materially and adversely affect the value of the Assets taken as a whole
after the Effective Time.

26



--------------------------------------------------------------------------------



 



     9.5 Certificate of Authority. Noble shall have delivered to Purchaser a
Certificate of Authority dated as of the Closing Date certifying that the
execution, delivery and performance of the transactions contemplated hereby have
been duly and validly authorized by all requisite action on the part of Noble
and that the individuals executing the documents contemplated hereby have been
duly and validly authorized to represent and bind Noble in connection therewith.
     9.6 Operatorship Forms. Noble shall have executed and delivered to
Purchaser such forms as may be required by any governmental authority having
jurisdiction to evidence the change of operatorship from Noble to Purchaser on
all Leasehold Interests constituting a part of the Assets that are operated by
Purchaser.
     9.7 HSR Act. The Closing shall be permitted to occur without violation of
the HSR Act.
     9.8 Casualty Loss. No portion of the Assets shall have been damaged or
destroyed by a Casualty or taken in condemnation or under right of eminent
domain where, in the event of a Casualty, the cost to repair, replace or restore
the affected Assts (such cost not to exceed the Allocated Value of such affected
Assets) to at least their condition prior to such Casualty exceeds 40% of the
Purchase Price or, in the case of such taking, the Allocated Value of the
affected Assets exceeds 40% of the Purchase Price.
     9.9 Purchase Price Adjustments. The sum of the amounts by which the
Purchase Price will be decreased pursuant to Section 2.2(b)(ii) and
Section 2.2(b)(iii) (excluding any amounts attributable to a Casualty or taking
described in Section 3.11 for which Purchaser is entitled to receive a Purchase
Price reduction pursuant to Section 3.11) shall not be in excess of 25% of the
Purchase Price.
ARTICLE 10
CLOSING
     10.1 Time and Place of Closing. Subject to the conditions stated in this
Agreement, the consummation of the transactions contemplated hereby (the
“Closing”) shall occur on June 30, 2006; provided, however, that if all of the
conditions to Closing set forth in Articles 8 and 9 have not been satisfied or
waived by such Time or any extended Time for Closing, the Party whose
obligations are subject to the conditions that have not been satisfied or waived
shall have the right to extend the Time of Closing for successive periods of up
to seven (7) days each until such conditions shall have been satisfied or
waived, subject to Section 12.1(d). The Time Closing actually occurs is herein
called the “Closing Date.” The Closing shall be held at Fulbright & Jaworski
L.L.P.’s offices in Houston, Texas, or at such other location as may be mutually
agreed upon by Noble and Purchaser.
     10.2 Closing Obligations. At the Closing, the following events shall occur:
          (a) Noble shall execute, acknowledge and deliver to Purchaser the
Assignment and Bill of Sale in the form of (i) Schedule 10.2(a)(1) for the
Assets located in the

27



--------------------------------------------------------------------------------



 



State of Texas, (ii) Schedule 10.2(a)(2) for the Assets located in the State of
Louisiana, (iii) Schedule 10.2(a)(3) for the Assets located in the State of
Mississippi, (iv) Schedule 10.2(a)(4) for the Assets located in the State of
Alabama, (v) Schedule 10.2(a)(5) for the offshore Assets in which Noble has
record title, and (vi) Schedule 10.2(a)(6) for the offshore Assets in which
Noble has operating rights.
          (b) Noble and Purchaser shall execute, acknowledge and deliver
transfer orders or letters in lieu thereof directing all parties paying for
production to make payment to Purchaser of proceeds attributable to production
after the Closing Date from the Leasehold Interests;
          (c) Purchaser shall make the payment(s) described in Section 2.3;
          (d) Noble shall execute and deliver a certificate certifying its
non-foreign status in accordance with Treasury Regulations §1.1445-2(b);
          (e) Purchaser shall deliver the certificates referenced in
Section 8.3, Section 8.7 and Section 8.8 and deliver a copy of the insurance
coverage referenced in Section 8.6;
          (f) Noble shall deliver the certificates referenced in Section 9.3 and
Section 9.5;
          (g) Purchaser and Noble shall execute and deliver the Transition
Agreement described in Section 11.6; and
          (h) Purchaser and Noble shall execute such other instruments and take
such other action as may be necessary to carry out their obligations under this
Agreement.
     10.3 Post Closing Obligations. Noble shall, as soon as is reasonably
possible after the Closing, but in event within 30 Business Days thereafter,
deliver to Purchaser, at Noble’s offices, the Records (it being understood and
agreed that Noble shall be entitled to retain a copy of the Records and shall
grant access to the Records to Purchaser until same are delivered to Purchaser).
ARTICLE 11
ADDITIONAL AGREEMENTS
     11.1 Calculation of Adjusted Purchase Price. Within ninety (90) days after
the Closing Date, Noble shall prepare in good faith, in accordance with this
Agreement and with GAAP, and deliver to Purchaser a statement setting forth each
adjustment to the Purchase Price required pursuant to Section 2.2 and showing
the calculation of each such adjustment. Within thirty (30) days after receipt
of such statement from Noble, Purchaser shall deliver to Noble a written report
containing all changes with explanations therefor that Purchaser proposes be
made to such statement, it being agreed that Purchaser’s failure to deliver such
report to Noble within such time period shall constitute acceptance by Purchaser
of Noble’s statement. From and after the expiration of such 30-day period, no
additional changes to the statement provided by Noble shall be considered by the
Parties. If Purchaser has timely delivered such written report to Noble, the

28



--------------------------------------------------------------------------------



 



Parties shall then undertake to agree on the items in dispute and the final
Adjusted Purchase Price no later than thirty (30) days after the receipt by
Noble of Purchaser’s statement of proposed changes. Following the final
determination of the Adjusted Purchase Price pursuant to this Section 11.1,
Noble or Purchaser, as the case may be, shall make the payment required pursuant
to Section 2.5.
     11.2 Suspended Funds. Noble has provided to Purchaser a listing showing all
proceeds from production attributable to the Leasehold Interests that are
currently held in suspense and at the Closing Noble shall transfer to Purchaser
such suspended proceeds. Purchaser shall be responsible for proper distribution
of all such suspended proceeds to the parties lawfully entitled to them, and
hereby agrees to indemnify, defend and hold harmless Noble from and against any
and all Losses arising out of or relating to such suspended proceeds.
     11.3 Receipts and Credits. Subject to the terms hereof and except to the
extent same have already been taken into account as an adjustment to the
Purchase Price, all monies, proceeds, receipts, credits and income attributable
to the Assets (a) for all periods of time subsequent to the Effective Time,
shall be the sole property and entitlement of Purchaser, and, to the extent
received by Noble, Noble shall fully disclose, account for and transmit same to
Purchaser promptly and (b) for all periods of time prior to the Effective Time,
shall be the sole property and entitlement of Noble and, to the extent received
by Purchaser, Purchaser shall fully disclose, account for and transmit same to
Noble promptly. Subject to the terms hereof and except to the extent same have
already been taken into account as an adjustment to the Purchase Price, all
costs and operational expenses, attributable to the Assets (i) for periods of
time prior to the Effective Time, regardless of when due or payable, shall be
the sole obligation of Noble and Noble shall promptly pay, or if paid by
Purchaser, promptly reimburse Purchaser for and hold Purchaser harmless from and
against same and (ii) for periods of time subsequent to the Effective Time,
regardless of when due or payable, shall be the sole obligation of Purchaser and
Purchaser shall promptly pay, or if paid by Noble, promptly reimburse Noble for
and hold Noble harmless from and against same. Except to the extent same have
already been taken into account as an adjustment to the Purchase Price, all
uncollected accounts receivable as of the Closing Date attributable to the
Assets after the Effective Time shall be assigned to Purchaser, and all
uncollected accounts receivable as of the Closing Date attributable to the
Assets prior to the Effective Time shall be retained by Noble. It is understood
and agreed that this Section 11.3 shall govern only the handling of revenues and
expenses of operations.
     11.4 Assumption of Liabilities; Cross Indemnity. If the Closing occurs,
Noble and Purchaser agree as follows:
          (a) Subject to the other express terms and conditions of this
Agreement, Purchaser hereby assumes and agrees to pay, perform and discharge the
following liabilities and obligations (collectively, the “Assumed Obligations”):
               (i) Except for the matters covered by the terms of
Section 11.4(a)(ii), Section 11.4(c) and Article 16, which shall control with
respect to the matters covered thereby, Purchaser, from and after the Closing
Date, hereby assumes and shall be responsible for and agrees to release,
indemnify, defend and hold harmless the Noble Indemnified Parties from and

29



--------------------------------------------------------------------------------



 



against any and all Losses attributable to or arising out of the condition or
operation of the Assets before, on or after the Closing Date (including, without
limitation, with respect to damage to property, or injury to or death of
persons, in each case occurring after the Closing Date but attributable in whole
or in part to conditions or operations that existed or occurred before the
Closing Date) including but not limited to Losses that are determined to be a
result of or caused in whole or in part by any of the Noble Indemnified Parties’
violation of, failure to fulfill duties imposed by or incurrence of liability
under Applicable Law, WITHOUT REGARD TO CAUSE OR ANY NEGLIGENT ACTS OR OMISSIONS
(INCLUDING SOLE NEGLIGENCE, CONCURRENT NEGLIGENCE OR STRICT LIABILITY), BREACH
OF DUTY (STATUTORY OR OTHERWISE), VIOLATION OF LAW, OR OTHER FAULT OF ANY OF THE
NOBLE INDEMNIFIED PARTIES, OR ANY PREEXISTING DEFECT; provided however, that
Noble shall release, indemnify, defend and hold harmless the Purchaser
Indemnified Parties from and against any Losses arising out of or attributable
to, either directly or indirectly, the condition or operation of the Assets at
any time before the Closing Date to the extent and only to the extent that same
are determined to be the result of or caused by Noble’s violation of, failure to
fulfill duties imposed by or incurrence of liability under Applicable Law and
further to the extent only that such Losses are the result of a Third-Party
(“Third-Party” shall not include Purchaser’s officers, Affiliates, employees,
contractors, agents, representatives or potential financing sources) claim,
lawsuit or administrative proceeding that is filed, issued or commenced against
Purchaser within three hundred sixty-five (365) days following the Closing Date.
               (ii) With respect to any and all Wells and facilities included in
the Assets, including without limitation, wells and facilities currently in use,
and wells and facilities that have been temporarily or permanently abandoned,
Purchaser, from and after Closing, accepts sole responsibility for same and
agrees to pay all costs and expenses associated with plugging and abandonment of
all wells, decommissioning of all facilities included in the Assets, and
clearing of sites and restoring seabeds associated with the Assets, and may not
claim the fact that plugging and abandonment, decommissioning, site clearance or
seabed restoration operations are not complete or that additional costs and
expenses are required to complete plugging and abandonment, decommissioning,
site clearance or seabed restoration operations as a breach of Noble’s
representations and warranties under this Agreement or the basis for any other
redress against Noble, and Purchaser (on behalf of Purchaser and its successors
and assigns) irrevocably waives any and all claims they may have against Noble
associated with the same. PURCHASER, FROM AND AFTER THE CLOSING DATE, HEREBY
RELEASES THE NOBLE INDEMNIFIED PARTIES FROM AND SHALL FULLY PROTECT, DEFEND,
INDEMNIFY, AND HOLD THE NOBLE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY
AND ALL LOSSES RELATING TO, ARISING OUT OF, OR CONNECTED WITH, DIRECTLY OR
INDIRECTLY, PLUGGING AND ABANDONMENT OF WELLS, DECOMMISSIONING OF FACILITIES,
AND CLEARING OF SITES AND RESTORING SEABEDS ASSOCIATED WITH THE ASSETS, NO
MATTER WHETHER ARISING BEFORE OR AFTER THE EFFECTIVE TIME. THIS INDEMNITY AND
DEFENSE OBLIGATION WILL APPLY REGARDLESS OF CAUSE OR OF ANY NEGLIGENT ACTS OR
OMISSIONS (INCLUDING SOLE NEGLIGENCE, CONCURRENT NEGLIGENCE OR STRICT
LIABILITY), BREACH OF DUTY (STATUTORY OR

30



--------------------------------------------------------------------------------



 



OTHERWISE), VIOLATION OF LAW, OR OTHER FAULT OF ANY OF THE NOBLE INDEMNIFIED
PARTIES, OR ANY PREEXISTING DEFECT.
               (iii) Any and all obligations to make up, deliver or pay for
Hydrocarbons under any gas balancing or similar arrangements affecting the
Assets in respect of amounts owed thereunder by Noble as of the Effective Time.
          (b) EXCEPT FOR THE MATTERS COVERED BY SECTION 11.4(C) AND ARTICLE 16
(WHICH SHALL CONTROL WITH RESPECT TO THE MATTERS COVERED THEREBY), PURCHASER
AGREES, FROM AND AFTER THE CLOSING DATE, TO RELEASE, INDEMNIFY, DEFEND AND HOLD
HARMLESS THE NOBLE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES THAT
ARE ATTRIBUTABLE TO (I) THE ASSUMED OBLIGATIONS OR (II) A BREACH BY PURCHASER OF
ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS HEREUNDER.
          (c) EXCEPT FOR THE MATTERS COVERED BY ARTICLE 16 (WHICH SHALL CONTROL
WITH RESPECT TO THE MATTERS COVERED THEREBY), NOBLE AGREES TO RELEASE,
INDEMNIFY, DEFEND AND HOLD HARMLESS PURCHASER AND ITS AFFILIATES, AND ITS AND
THEIR, MEMBERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES (THE
“PURCHASER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL LOSSES THAT ARE
ATTRIBUTABLE TO (I) A BREACH BY NOBLE OF ANY OF ITS REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS HEREUNDER, (II) ANY LAWSUIT, CAUSE OF ACTION OR CLAIM,
INCLUDING THE FIRST ITEM LISTED ON SCHEDULE 4.9, ASSERTED BY A THIRD-PARTY
RELATING TO THE ASSETS THAT IS RECEIVED BY, OR FILED, ISSUED OR COMMENCED
AGAINST, NOBLE OR ANY OF ITS AFFILIATES ON OR BEFORE THE CLOSING DATE, (III) THE
OWNERSHIP OR OPERATION OF THE ASSETS BEFORE THE EFFECTIVE TIME OR (IV) THE
EXCLUDED ASSETS, TO THE EXTENT ONLY THAT (A) PURCHASER PROVIDES NOBLE WITH A
CLAIM NOTICE PRIOR TO THE EXPIRATION OF THE SURVIVAL PERIOD FOR THE APPLICABLE
REPRESENTATION, WARRANTY, AGREEMENT OR COVENANT, AND (B) SUCH LOSSES UNDER
(III) ABOVE ARE DETERMINED TO BE THE RESULT OF OR CAUSED BY NOBLE’S VIOLATION OF
APPLICABLE LAW OR FAILURE TO FULFILL DUTIES IMPOSED BY APPLICABLE LAW AND ONLY
TO THE EXTENT THAT SUCH LOSSES ARE THE RESULT OF A THIRD-PARTY CLAIM, LAWSUIT OR
ADMINISTRATIVE PROCEEDING THAT IS RECEIVED BY, OR FILED, ISSUED OR COMMENCED
AGAINST, PURCHASER ON OR BEFORE THREE HUNDRED SIXTY-FIVE (365) DAYS AFTER THE
CLOSING DATE.
          (d) The indemnity, defense and hold harmless obligations set forth in
Sections 11.4(b) and (c) above shall not apply to (i) a claim for
indemnification by a Party that relates to any amount or item for which such
Party received credit as an adjustment to the Purchase Price pursuant to the
provisions hereof and (ii) either Party’s costs and expenses with respect to the
negotiation and consummation of this Agreement and the transactions contemplated
hereby.

31



--------------------------------------------------------------------------------



 



          (e) All claims for indemnification under this Agreement shall be
asserted and resolved as follows:
               (i) To make claim for indemnification under this Agreement, the
Party having the right to be indemnified (the “Indemnified Party”) shall notify
the Party having the obligation to indemnify another Party or parties (the
“Indemnifying Party”) of its claim, including the specific basis for its claim
(the “Claim Notice”). In the event that the claim for indemnification is based
upon a claim by a Third Party against the Indemnified Party (a “Third Party
Claim”), the Indemnified Party shall provide its Claim Notice promptly after the
Indemnified Party has actual knowledge of the Third Party Claim and shall
enclose a copy of all papers (if any) served with respect to the Third Party
Claim; provided that the failure of any Indemnified Party to give notice of a
Claim as provided in this Section 11.4(e) shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent such failure materially
prejudices the Indemnifying Party’s ability to defend against the claim and then
only to extent of such prejudice. If the claim for indemnification is based upon
an inaccuracy or breach of a representation, warranty, covenant or agreement,
the Claim Notice shall specify the representation, warranty, covenant or
agreement that was inaccurate or breached.
               (ii) In the case of a claim for indemnification based upon a
Third Party Claim, the Indemnifying Party shall have thirty (30) days from its
receipt of the Claim Notice to notify the Indemnified Party whether it admits or
denies its liability to defend the Indemnified Party against such Third Party
Claim. The Indemnified Party is authorized, prior to and during such thirty (30)
day period, at the expense of the Indemnifying Party, to file any motion, answer
or other pleading that it shall deem necessary to protect its interests or those
of the Indemnifying Party and that is not prejudicial to the Indemnifying Party.
               (iii) If the Indemnifying Party admits its liability, it shall
have the right and obligation to diligently defend, at its sole cost, the Third
Party Claim and the Indemnified Party may participate in any defense or
settlement of such Third Party Claim. An Indemnifying Party shall not, without
the written consent of the Indemnified Party, (A) settle any Third Party Claim
or consent to the entry of any judgment with respect thereto which does not
include an unconditional written release of the Indemnified Party from all
liability in respect of such Third Party Claim or (B) settle any Third Party
Claim or consent to the entry of any judgment with respect thereto in any manner
that may materially and adversely affect the Indemnified Party (other than as a
result of money damages paid by the Indemnifying Party).
               (iv) If the Indemnifying Party does not admit its liability or
admits its liability but fails to diligently prosecute or settle the Third Party
Claim, then the Indemnified Party shall have the right to defend against the
Third Party Claim at the sole cost of the Indemnifying Party. In such a case,
the Indemnified Party shall send written notice to the Indemnifying Party of any
proposed settlement of such Third Party Claim and the Indemnifying Party shall
have the option for ten (10) days following receipt of such notice to (A) admit
in writing its liability for such Third Party Claim and (B) if liability is so
admitted, reject, in its reasonable judgment, the proposed settlement.

32



--------------------------------------------------------------------------------



 



               (v) In the case of a claim for indemnification not based upon a
Third Party Claim, the Indemnifying Party shall have thirty (30) days from its
receipt of the Claim Notice to (A) cure the Losses complained of, (B) admit its
liability for such Losses or (C) dispute the claim for such Losses. If the
Indemnifying Party does not notify the Indemnified Party within such thirty (30)
day period that it has cured the Losses or that it disputes the claim for such
Losses, the amount of such Losses shall conclusively be deemed a liability of
the Indemnifying Party hereunder.
          (f) Notwithstanding anything hereinabove to the contrary, at all times
Noble expressly assumes and shall be responsible for and agrees to release,
indemnify, defend and hold harmless Purchaser from and against any and all
Losses attributable to interests in the nature of an overriding royalty
interest, production payment, net profits interest or any other beneficial
interest in oil and or gas production or proceeds or the Leasehold Interests
which is or may be claimed by any individual that was or is an employee,
officer, or director of Noble, its Affiliates, successors or predecessors
(“Noble Internal ORRIs”); if the net cumulative effect of such burdens operates
to reduce the Net Revenue Interest of Noble below the “Net Revenue Interest” or
“NRI” set forth in Exhibit “A” and Exhibit “A-1” for such Leasehold Interest or
Well.
     11.5 Imbalances.
          (a) All Imbalances (whether for overproduction by Noble or
underproduction by Noble) shall pass to Purchaser as of the Effective Time, and
except as provided in Section 2.2 and Section 11.5(b), Purchaser shall thereupon
be entitled to and assumes all rights and obligations with respect to any and
all such Imbalances. Except as provided in Section 2.2 and Section 11.5(b),
there shall be no amounts paid to or from either Party to the other as a
Purchase Price adjustment or otherwise based on Imbalances. Except as provided
in Section 2.2 and Section 11.5(b), Purchaser from and after Closing accepts
sole responsibility for and agrees to pay all costs and expenses associated with
Imbalances associated with the Assets, and Purchaser (on behalf of Purchaser and
its successors and assigns) irrevocably waives any and all claims it and they
may have against Noble associated with the same; and PURCHASER FROM AND AFTER
THE CLOSING DATE RELEASES NOBLE FROM AND SHALL FULLY PROTECT, DEFEND, INDEMNIFY
AND HOLD NOBLE HARMLESS FROM AND AGAINST ANY AND ALL LOSSES RELATING TO, ARISING
OUT OF, OR CONNECTED WITH, DIRECTLY OR INDIRECTLY, IMBALANCES ASSOCIATED WITH
THE ASSETS, NO MATTER WHETHER ARISING BEFORE OR AFTER THE EFFECTIVE TIME. THIS
INDEMNITY AND DEFENSE OBLIGATION WILL APPLY REGARDLESS OF CAUSE OR OF ANY
NEGLIGENT ACTS OR OMISSIONS (INCLUDING SOLE NEGLIGENCE, CONCURRENT NEGLIGENCE OR
STRICT LIABILITY), BREACH OF DUTY (STATUTORY OR OTHERWISE), VIOLATION OF LAW, OR
OTHER FAULT OF NOBLE, OR ANY PRE-EXISTING DEFECT.
          (b) In the event Purchaser shall determine prior to Closing that
Imbalances under Section 2.2(a)(iii) are in the excess of 2.1 bcf of gas or that
Imbalances under Section 2.2(b)(vii) are in excess of .1 bcf of gas, then
Purchaser shall promptly notify Noble of the amount of such excess. Noble and
Purchaser prior to the Closing Date shall endeavor to agree upon the amount of
such excess Imbalances. If the Parties shall have failed to agree thereupon

33



--------------------------------------------------------------------------------



 



by the Closing Date, the Purchase Price shall not be adjusted therefor and the
matter shall be resolved by arbitration pursuant to Section 17.1.
     11.6 Transition Agreement. Purchaser and Noble shall execute and deliver
the Transition Agreement (in substantially the same form as Schedule 11.6) and
Letters-in-Lieu as provided in the Transition Agreement on the Closing Date.
     11.7 Further Assurances. After Closing, Noble and Purchaser agree to take
such further actions and to execute, acknowledge and deliver such additional
documents and instruments as may be necessary or useful in carrying out the
purposes of this Agreement or of any document delivered pursuant hereto.
     11.8 Material Contracts. If Closing occurs, Purchaser agrees to assume all
of Noble’s obligations from and after the Effective Time relating to the Orders
and Contracts, as well as Noble’s obligations under all leases, agreements,
orders, instruments and documents relating to the Assets which are : (a) of
record or which are referenced in documents of record or in any of the materials
set forth on Exhibit “A-2” or (b) listed on an exhibit or schedule to this
Agreement.
     11.9 Marketing Contracts and Calls on Production. Except as disclosed on
Schedule 11.9, Noble represents that (a) to Noble’s Knowledge, Noble is not a
party to any contract for the sale and marketing of hydrocarbons produced from
or attributable to the Assets which has a term in excess of thirty (30) days;
and (b) there are no calls on, or other rights to purchase, Hydrocarbons
produced from or attributable to the Assets, whether or not the same are
currently being exercised.
     11.10 Gas Processing Arrangement. Notwithstanding anything to the contrary
contained herein, Noble shall retain its present ownership interest in all gas
processing plants and facilities.
     11.11 Payout Balances. Noble represents that the payout balances on Wells
in which a reversionary interest is applicable are set forth on Schedule 11.11.
     11.12 Employee and Benefit Matters.
          (a) Prior to the expiration of fifteen (15) Business Days after the
date hereof, Noble shall deliver to Purchaser a list of certain employees of
Noble or its Affiliates who provide services primarily in connection with the
Assets (such employees being collectively the “Business Employees”). At the
request of Purchaser, from and after the date Purchaser receives such list from
Noble until five (5) Business Days prior to the Closing Date, Noble and such
Affiliates shall make the Business Employees available to Purchaser at
reasonable times to discuss potential employment with Purchaser or an Affiliate
of Purchaser. Purchaser or an Affiliate may offer employment (which shall be
effective as of and contingent on the occurrence of the Closing) to each
Business Employee at a base salary or hourly rate and employee benefits that are
substantially similar to the current base salary or hourly rate of Purchaser or
its Affiliate’s similarly situated employees and, unless otherwise agreed by the
employee, to provide

34



--------------------------------------------------------------------------------



 



the same or substantially similar services and at the same location or locations
of employment. Each offer of employment to a Business Employee shall be
consistent with the provisions of this Section 11.12(a). On or before the date
that is five (5) Business Days prior to the Closing Date, Purchaser shall notify
Noble which Business Employees have accepted offers of employment with Purchaser
or its Affiliate, and which Business Employees have rejected such offers of
employment. The employment with Purchaser or an Affiliate of Purchaser of each
Business Employee who accepts such employment shall be effective as of the
Closing Date.
          (b) To the extent that any obligations or liabilities under the Worker
Adjustment and Retraining Notification Act or other similar state laws relating
to plant or facility closings or otherwise regulating the termination of
employment of employees arise as a consequence of the Transactions contemplated
by this Agreement (collectively, “WARN Obligations”), the Parties hereby agree
that Noble and its Affiliates shall be responsible for any WARN Obligations
arising as a result of any employment losses of Business Employees occurring on
or prior to the Closing Date, and Purchaser and its Affiliates shall be
responsible for any WARN Obligations arising as a result of any employment
losses of Business Employees occurring after the Closing Date. Notwithstanding
the foregoing, Purchaser shall make a sufficient number of offers of employment
pursuant to Section 11.12(a) above such that if all such offers are accepted,
the WARN Obligations would not apply to the transactions contemplated by this
Agreement.
          (c) Purchaser shall cause each Business Employee who accepts an offer
of employment made pursuant to Section 11.12(a) (a “Continuing Employee”) and
such Continuing Employee’s eligible dependents (including all such Continuing
Employee’s dependents covered immediately prior to the Closing Date by a group
health plan maintained by Noble or its Affiliates) to be eligible to be covered
under group health, prescription drug, dental and similar type welfare benefit
plans maintained by Purchaser or an Affiliate of Purchaser for the benefit of
its similarly situated employees that (i) provide benefits to the Continuing
Employee and such eligible dependents effective immediately upon the Closing
Date and (ii) credit such Continuing Employee, for the calendar year during
which such coverage under such plans begin, with any deductibles and co-payments
already incurred during such calendar year under plans that provide similar
benefits maintained by Noble or its Affiliates. Purchaser shall cause each group
health plan sponsored by Purchaser or one of its Affiliates that a Continuing
Employee may be eligible to participate in on or after the Closing Date to waive
any preexisting condition exclusions applicable to such Continuing Employee and
his eligible dependents.
          (d) Purchaser shall cause the employee benefit plans and programs
maintained after the Closing by Purchaser and its Affiliates for the benefit of
its similarly situated employees to recognize and give credit for each
Continuing Employee’s years of service and level of seniority prior to the
Closing Date with Noble and its Affiliates (including service and seniority with
any other employer that was recognized by Noble or its Affiliates) for purposes
of terms of employment and eligibility, vesting, benefit accrual (other than
benefit accrual under a defined benefit pension plan) and benefit determination
under such plans and programs, including paid vacation, paid sick time,
severance benefits and employer contribution rates under retirement plans.

35



--------------------------------------------------------------------------------



 



     11.13 Amendment of Schedules. Noble may, from time to time, prior to the
Closing, by written notice to Purchaser, supplement or amend the schedules and
exhibits attached hereto (other than Exhibit “B” and Schedules 2.4(a), 3.1(c),
8.6, 10.2(a)(1)-(6) and 11.6) to include matters relating to Noble or the Assets
that arises or occurs after the date hereof and does not result from a breach by
Noble of Section 6.1; provided that such amendment shall be disregarded for the
purposes of Section 9.1 and Section 12.1(c) to the extent that (a) the same
would materially adversely affect Purchaser’s rights under this Agreement, or
(b) result in an adjustment to the Purchase Price pursuant to Section 2.2.
     11.14 Gas Processing. As a condition to Closing, at the Closing, Purchaser
and Noble will enter into an agreement pursuant to which Noble or its Affiliates
will provide to Purchaser (a) at no economic burden to Purchaser or its
Affiliates (as the case may be) beyond that which Noble or its Affiliate bears
as of the Effective Time, the right to process all the gas produced from the
Assets at gas processing plants owned by Noble or its Affiliates or to which
Noble or its Affiliates have the right to use (in each case) as of the Effective
Time that were processing gas produced from the Assets as of the Effective Time,
such right being subject to the processing capacity at such plants in existence
as of the Effective Time (subject further to annual equity re-determination at
such plants) and to all obligations to process gas at such plants under
commitments or agreements in existence as of the Effective Time, (b) at no
economic burden to Purchaser or its Affiliates (as the case may be) beyond that
which Noble or its Affiliate bears as of the Effective Time, the right to cause
all the gas produced from the Assets to be separated at separation facilities
owned by Noble or its Affiliates or to which Noble or its Affiliates have the
right to use (in each case) as of the Effective Time that were separating gas
produced from the Assets as of the Effective Time, such right being subject to
the capacity at such facilities as of the Effective Time (subject further to
annual equity re-determination at such plants) and to all obligations to
separate gas at such facilities under commitments or agreements in existence as
of the Effective Time, and (c) the right to use shore-based facilities
supporting the operations of the Assets at market rates. Such agreement shall
also contain such other terms and conditions as the Parties may mutually agree.
     11.15 Description of Parties’ Intent. The Parties acknowledge that (a) it
is the intent of the Parties that Noble sell to Purchaser and that Purchaser
purchase all of the assets owned by Noble for the ownership and operation of the
Leasehold Interests except for the Excluded Assets, and (b) the exhibits
attached to this Agreement describing the Assets may incorrectly describe or
omit to describe such assets. The Parties acknowledge that such exhibits (and
subject to Section 11.13, the schedules) will be updated from time to time in
connection with Purchaser’s due diligence and so as to correctly reflect the
Parties’ intent as stated above.
ARTICLE 12
TERMINATION
     12.1 Right of Termination. This Agreement and the transactions contemplated
hereby may be terminated:
          (a) At any time at or prior to Closing by mutual consent of Noble and
Purchaser;

36



--------------------------------------------------------------------------------



 



          (b) by Noble, at Noble’s option, if any of the conditions set forth in
Article 8 have not been satisfied on or before the Closing Date and such
conditions remain unsatisfied for a period of ten (10) days following written
notice thereof from Noble to Purchaser (with the Closing Date being extended
until the expiration of such cure period or the satisfaction of such conditions,
whichever is earlier);
          (c) by Purchaser, at Purchaser’s option, if any of the conditions set
forth in Article 9 have not been satisfied on or before the Closing Date and
such conditions remain unsatisfied for a period of ten (10) days following
written notice thereof from Purchaser to Noble (with the Closing Date being
extended until the expiration of such cure period or the satisfaction of such
conditions, whichever is earlier); or
          (d) by Noble or Purchaser if the Closing shall not have occurred on or
before July 31, 2006;
provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c) or (d) above if such Party or its
Affiliates are at such time in material breach of any provision of this
Agreement.
     12.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 12.1, this Agreement shall become void and of no further force or
effect, except for the provisions of Sections 7.1, 7.2, 7.3, 7.4, 12.2, 17.2
through 17.10, 17.12, 17.13 and 17.15, which shall survive such termination and
continue in full force and effect and the Parties shall have no liability or
obligation hereunder except and to the extent such termination results from the
material breach by a Party of this Agreement; provided that if Noble is entitled
to the Deposit as liquidated damages pursuant to Article 2, then such retention
shall constitute full and complete satisfaction of any and all damages and
remedies Noble may have against Purchaser.
ARTICLE 13
TAXES
     13.1 Apportionment of Ad Valorem and Property Taxes. All ad valorem taxes,
real property taxes, personal property taxes and similar obligations (“Property
Taxes”) attributable to the Assets with respect to the tax period in which the
Effective Time occurs shall be apportioned as of the Effective Time between
Noble and Purchaser. The owner of record on the assessment date shall file or
cause to be filed all required reports and returns incident to the Property
Taxes and shall pay or cause to be paid to the taxing authorities all Property
Taxes relating to the tax period on which the Effective Time occurs. If Noble is
the owner of record on the assessment date, then Purchaser shall pay to Noble
Purchaser’s pro rata portion of Property Taxes within thirty (30) days after
receipt of Noble’s invoice therefor, except to the extent taken into account as
an adjustment to the Purchase Price pursuant to Section 2.2. If Purchaser is the
owner of record as of the assessment date then Noble shall pay to Purchaser
Noble’s pro rata portion of Property Taxes within thirty (30) days after receipt
of Purchaser’s invoice therefor.
     13.2 Sales Taxes. The Purchase Price provided for hereunder excludes any
sales taxes or other taxes required to be paid in connection with the sale of
the Assets pursuant to this

37



--------------------------------------------------------------------------------



 



Agreement. Purchaser, however, shall be liable for any sales and use taxes,
conveyance, transfer and recording fees and real estate transfer stamps or taxes
that may be imposed on any transfer of the Assets pursuant to this Agreement.
Noble shall, in accordance with Applicable Law, collect and remit any sales,
gross receipts and similar taxes that are required to be paid as a result of the
transfer of the Assets by Noble to Purchaser.
     13.3 Other Taxes. All taxes (other than income and franchise taxes)
attributable to the Assets that are imposed on or with respect to the production
of Hydrocarbons or the receipt of proceeds therefrom (including but not limited
to severance, production, and excise taxes) shall be apportioned between the
Parties based upon the respective shares of production taken by the Parties. All
such taxes that have accrued with respect to the period prior to the Closing
Date have been or will be properly paid or withheld by Noble (although such
taxes for the period between the Effective Time and the Closing Date will be
taken into account as an adjustment to the Purchase Price pursuant to
Section 2.2(a)) and all statements, returns, and documents pertinent thereto
have been or will be properly filed. Purchaser shall be responsible for paying
or withholding or causing to be paid or withheld all such taxes which have
accrued after the Closing Date and for filing all statements, returns, and
documents incident thereto.
     13.4 Cooperation. Each Party shall provide the other Party with reasonable
access to all relevant documents, data and other information (other than that
which is subject to an attorney-client privilege) which may be required by the
other Party for the purpose of preparing tax returns, filing refund claims and
responding to any audit by any taxing jurisdiction. Each Party shall cooperate
with all reasonable requests of the other Party made in connection with
contesting the imposition of taxes. Notwithstanding anything to the contrary in
this Agreement, neither Party shall be required at any time to disclose to the
other Party any tax return or other confidential tax information. Except where
disclosure is required by Applicable Law, any information obtained by a Party
pursuant to this Section 13.4 shall be kept confidential by such Party, except
to the extent disclosure is required in connection with the filing of any tax
returns or claims for refund or in connection with the conduct of an audit, or
other proceedings in response to an audit, by a taxing jurisdiction.
ARTICLE 14
DOCUMENT RETENTION
     14.1 Inspection. As used in this Article 14, “Documents” shall mean all
files, documents, books, data and records delivered to Purchaser by Noble
pursuant to the provisions of this Agreement, including, but not limited to:
financial and tax accounting records; land, title and division of interest
files; contracts; engineering and well files; and books and records related to
the operation of the Assets during the Interim Period. Subject to the provisions
of Section 14.2, Purchaser agrees that the Documents shall be open for
inspection by representatives of Noble at reasonable times and upon reasonable
notice during regular business hours for a period of 10 years following the date
of Closing (or for such longer period as may be required by law or governmental
regulation), and that Noble may during such period at its expense make such
copies thereof as it may reasonably request.

38



--------------------------------------------------------------------------------



 



     14.2 Destruction. For a period of 10 years after the date of Closing (or
for such longer period as may be required by Applicable Law), Purchaser shall
not destroy or give up possession of any original or final copy of the Documents
without first offering Noble the opportunity (by delivery of written notice to
Noble as provided in Section 17.7, with an additional copy of such notice
delivered to the attention of Noble’s Tax Department), at Noble’s expense
(without any payment to Purchaser), to obtain such original or final copy or a
copy thereof. After the conclusion of such period, Purchaser shall offer to
deliver to Noble, at Noble’s expense (without any payment to Purchaser), the
Documents prior to destroying same.
ARTICLE 15
INDEPENDENT INVESTIGATION AND DISCLAIMER
     15.1 Independent Investigation and Disclaimer. Purchaser acknowledges that
(a) it has had access to the Assets and the employees of Noble and (b) in making
the decision to enter into this Agreement and consummate the transactions
contemplated hereby, Purchaser has relied solely on the basis of its own
independent investigation of the Assets and upon the express representations,
warranties, covenants and agreements set forth in this Agreement. Accordingly,
Purchaser acknowledges that, except as expressly set forth herein, Noble has not
made, AND NOBLE HEREBY EXPRESSLY DISCLAIMS AND NEGATES, EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, ANY REPRESENTATION
OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE, OR OTHERWISE RELATING
TO (i) THE CONDITION OF, OR FIELD OR ADMINISTRATIVE PRACTICES INVOLVING, THE
ASSETS (INCLUDING WITHOUT LIMITATION, ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OF CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS, OR ENVIRONMENTAL CONDITION, OR THE CALCULATION OR PAYMENT
OF ROYALTY OR SIMILAR OBLIGATIONS), (ii) ANY INFRINGEMENT OF ANY PATENT OR
PROPRIETARY RIGHT OF ANY THIRD PARTY, OR (iii) ANY INFORMATION, DATA OR OTHER
MATERIALS (WRITTEN OR ORAL) FURNISHED TO PURCHASER BY OR ON BEHALF OF NOBLE
(INCLUDING, WITHOUT LIMITATION, IN RESPECT OF GEOLOGICAL, GEOPHYSICAL AND
SEISMIC DATA, THE EXISTENCE OR EXTENT OF OIL, GAS OR OTHER MINERAL RESERVES, THE
RECOVERABILITY OF OR THE COST OF RECOVERING ANY SUCH RESERVES, THE VALUE OF SUCH
RESERVES, ANY PRODUCT PRICING ASSUMPTIONS, AND THE ABILITY TO SELL OIL OR GAS
PRODUCTION AFTER THE EFFECTIVE TIME AND THE ABILITY OF PURCHASER TO BECOME
OPERATOR OF THE ASSETS UNDER THE APPLICABLE OPERATING AGREEMENT); AND PURCHASER
WILL HAVE SOLE RESPONSIBILITY FOR ANY ACTION TAKEN BY PURCHASER, OR BY OTHERS
RELYING ON PURCHASER’S ADVICE, IN CONNECTION WITH THE OWNERSHIP OR OPERATION OF
THE ASSETS AFTER THE CLOSING DATE OR BASED ON THE GEOLOGICAL MAPS, RECORDS, LOGS
AND OTHER DATA, IF ANY, TRANSFERRED OR MADE AVAILABLE UNDER THIS AGREEMENT;
provided, however, that the foregoing disclaimer and negation of representations
and warranties shall not affect or impair the representations and warranties of
Noble set forth in Article 4 hereof. As used in this Section 15.1, “Noble” shall
include Noble’s agents and representatives.

39



--------------------------------------------------------------------------------



 



ARTICLE 16
ENVIRONMENTAL INDEMNITY
     16.1 Physical and Environmental Conditions. Purchaser agrees and
acknowledges that (a) it has had, access to and the opportunity to inspect the
Assets for all purposes, including, without limitation, the purposes of
determining environmental compliance and detecting the presence of hazardous or
toxic substances, pollutants or other contaminants, environmental hazards,
naturally occurring radioactive materials (NORM) and produced water
contamination of the surface and/or subsurface, (b) subject to Purchaser’s
remedies hereunder, it has satisfied itself as to the physical and environmental
condition of the Assets, both surface and subsurface, and their method of
operation and environmental compliance and except as set forth herein, and
Purchaser agrees to accept an assignment of the Assets at Closing on an “AS IS,
WHERE IS” basis, “WITH ALL FAULTS” and (c) except for Noble’s representations
and warranties set forth in this Agreement, in making the decision to enter in
this Agreement and consummate the transactions contemplated hereby, Purchaser
has relied solely on the basis of its own independent investigation of the
Assets and the records related thereto.
     16.2 General Environmental Indemnity. If the Closing occurs, except as
provided in the last clause of this Section 16.2 and without limiting Noble’s
representations and warranties set forth in this Agreement or Purchaser’s
obligations under Section 11.4, Purchaser from and after the Closing Date hereby
assumes and shall be responsible for and agrees to RELEASE, INDEMNIFY, DEFEND
AND HOLD HARMLESS THE NOBLE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL
LOSSES ATTRIBUTABLE TO ENVIRONMENTAL COMPLIANCE, DAMAGE TO PROPERTY, INJURY TO
OR DEATH OF PERSONS OR OTHER LIVING THINGS, NATURAL RESOURCE DAMAGES, CERCLA
RESPONSE COSTS, ENVIRONMENTAL REMEDIATION AND RESTORATION COSTS, OR FINES OR
PENALTIES (COLLECTIVELY, “ENVIRONMENTAL CLAIMS”) ARISING OUT OF OR ATTRIBUTABLE
TO, IN WHOLE OR IN PART, EITHER DIRECTLY OR INDIRECTLY, THE ENVIRONMENTAL
CONDITION OR COMPLIANCE OF THE ASSETS AT ANY TIME BEFORE, AT OR AFTER THE
CLOSING DATE (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS RELATING TO ANY
CONDITION EXISTING ON, IN OR UNDER, OR RESULTING FROM OPERATION OF, THE ASSETS
AT ANY TIME BEFORE, AT OR AFTER THE CLOSING DATE) THAT IS DETERMINED TO BE A
RESULT OF OR CAUSED IN WHOLE OR IN PART BY NOBLE’S VIOLATION OF, FAILURE TO
FULFILL DUTIES IMPOSED BY OR INCURRENCE OF LIABILITY UNDER, ANY ENVIRONMENTAL
LAWS OR UNDER ANY PRINCIPLE OF COMMON LAW RELATING TO DUTIES TO PROTECT OR NOT
UNDULY DISTURB HUMAN HEALTH OR ENVIRONMENTAL QUALITY; PROVIDED, HOWEVER, THAT
NOBLE SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE PURCHASER
INDEMNIFIED PARTIES FROM AND AGAINST ANY CLAIM ARISING OUT OF OR ATTRIBUTABLE
TO, IN WHOLE OR IN PART, EITHER DIRECTLY OR INDIRECTLY, THE ENVIRONMENTAL
CONDITION OR COMPLIANCE OF THE ASSETS AT ANY TIME BEFORE THE CLOSING DATE THAT
IS DETERMINED TO BE THE RESULT OF OR CAUSED IN WHOLE OR IN PART BY NOBLE’S
VIOLATION OF, FAILURE TO FULFILL DUTIES IMPOSED BY OR INCURRENCE OF LIABILITY
UNDER, ANY ENVIRONMENTAL LAWS (AS IN EFFECT ON THE EFFECTIVE TIME) OR UNDER ANY

40



--------------------------------------------------------------------------------



 



PRINCIPLE OF COMMON LAW (AS IN EFFECT ON THE EFFECTIVE TIME) RELATING TO DUTIES
TO PROTECT OR NOT UNDULY DISTURB HUMAN HEALTH OR ENVIRONMENTAL QUALITY (OTHER
THAN ANY SUCH CLAIMS RESULTING FROM OR ATTRIBUTABLE IN WHOLE OR IN PART TO
CONDITIONS OR OPERATIONS DISCLOSED IN THE ENVIRONMENTAL REPORTS OR KNOWN TO
PURCHASER AS OF THE DATE HEREOF), TO THE EXTENT THAT (A) SUCH CLAIM HAS BEEN
FINALLY DETERMINED IN A THIRD-PARTY LAWSUIT OR ADMINISTRATIVE PROCEEDING OR
ORDER THAT IS RECEIVED BY, OR FILED, ISSUED OR COMMENCED AGAINST, PURCHASER
WITHIN SIXTY (60) DAYS FOLLOWING THE CLOSING DATE AND (B) THE LOSSES RESULTING
FROM SUCH CLAIM EXCEED $100,000 AND ANY UNUSED PORTION OF THE DEDUCTIBLE AMOUNT.
ARTICLE 17
MISCELLANEOUS
     17.1 Dispute Resolution.
          (a) Each Party shall have the right to submit claims, disputes,
controversies or other matters in question arising out of the matters covered by
Article 3 (including the existence of Title Defects or the Title Defect Amounts
attributable thereto, or Environmental Defects, or the Environmental Defect
Value attributable thereto, as applicable) (“Disputes”), to an independent
expert appointed in accordance with this Section 17.1(a) (the “Independent
Expert”), who shall serve as sole arbitrator. The Independent Expert shall be
appointed by mutual agreement of Noble and Purchaser from among candidates with
experience and expertise in the area that is the subject of such Dispute, and
failing such agreement, such Independent Expert for such Dispute shall be
selected in accordance with the Rules. Disputes to be resolved by an Independent
Expert (other than those relating to the existence of Title Defects or the Title
Defect Amounts attributable thereto, or Environmental Defects, or the
Environmental Defect Value attributable thereto, as applicable, which shall be
resolved in accordance with the procedures set forth in Section 17.1(c)) shall
be resolved in accordance with mutually agreed procedures and rules and failing
such agreement, in accordance with the rules and procedures for arbitration
provided in Section 17.1(b). The Independent Expert shall be instructed by the
Parties to resolve such Dispute as soon as reasonably practicable in light of
the circumstances. The decision and award of the Independent Expert shall be
binding upon the Parties as an award under the Federal Arbitration Act and final
and nonappealable to the maximum extent permitted by Applicable Law, and
judgment thereon may be entered in a court of competent jurisdiction and
enforced by any Party as a final judgment of such court.
          (b) Any Dispute that is not resolved pursuant to other mutually agreed
procedures and rules pursuant to Section 17.1(a) (other than those relating to
the existence of Title Defects or the Title Defect Amounts attributable thereto,
or Environmental Defects, or the Environmental Defect Value attributable
thereto, as applicable, which shall be resolved in accordance with the
procedures set forth in Section 17.1(c)) shall be settled exclusively and
finally by arbitration in accordance with the procedures set forth in this
Section 17.1(b).

41



--------------------------------------------------------------------------------



 



               (i) Such arbitration shall be conducted pursuant to the Federal
Arbitration Act, except as expressly provided otherwise in this Agreement. The
validity, construction, and interpretation of this Section 17.1(b), and all
procedural aspects of the arbitration conducted pursuant hereto, including the
determination of the issues that are subject to arbitration (i.e.,
arbitrability), the scope of the arbitrable issues, allegations of “fraud in the
inducement” to enter into this Agreement or this arbitration provision,
allegations of waiver, laches, delay or other defenses to arbitrability, and the
rules governing the conduct of the arbitration (including the time for filing an
answer, the time for the filing of counterclaims, the times for amending the
pleadings, the specificity of the pleadings, the extent and scope of discovery,
the issuance of subpoenas, the times for the designation of experts, whether the
arbitration is to be stayed pending resolution of related litigation involving
third parties not bound by this Agreement, the receipt of evidence, and the
like), shall be decided by the Independent Expert. The arbitration administered
by the Independent Expert shall be conducted pursuant to the Commercial
Arbitration Rules of the American Arbitration Association (the “Rules”), except
as expressly provided otherwise in this Agreement. The arbitration proceedings
shall be subject to any optional rules contained in the Rules for emergency
measures and, in the case of Disputes with respect to amounts in excess of
$1,000,000, optional rules for large and complex cases.
               (ii) The Independent Expert shall permit and facilitate such
discovery as he/she determines is appropriate in the circumstances, taking into
account the needs of the parties and the desirability of making discovery
expeditious and cost-effective. Such discovery may include pre-hearing
depositions, particularly depositions of witnesses who will not appear
personally to testify, if there is a demonstrated need therefor. The Independent
Expert may issue orders to protect the confidentiality of proprietary
information, trade secrets and other sensitive information disclosed in
discovery.
               (iii) All arbitration proceedings hereunder shall be conducted in
Houston, Texas or such other mutually agreeable location.
               (iv) In deciding the substance of the Dispute, the Independent
Expert shall refer to the substantive laws of the State of Texas for guidance
(excluding choice-of-law principles that might call for the application of the
laws of another jurisdiction). Matters relating to arbitration shall be governed
by the Federal Arbitration Act.
               (v) The Parties shall request the Independent Expert to conduct a
hearing as soon as reasonably practicable after appointment and to render a
final decision completely disposing of the Dispute that is the subject of such
proceedings as soon as reasonably practicable after the final hearing. The
Parties shall instruct the Independent Expert to impose time limitations he/she
considers reasonable for each phase of such proceeding, including, without
limitation, limits on the time allotted to each Party for the presentation of
its case and rebuttal. The Independent Expert shall actively manage the
proceedings as he/she deems best so as to make the proceedings fair,
expeditious, economical and less burdensome than litigation. To provide for
speed and efficiency, the Independent Expert may: (A) limit the time allotted to
each Party for presentation of its case; and (B) exclude testimony and other
evidence they deem irrelevant or cumulative.

42



--------------------------------------------------------------------------------



 



               (vi) Notwithstanding any other provision in this Agreement to the
contrary, the Parties expressly agree that the Independent Expert shall have
absolutely no authority to award consequential, incidental, special, treble,
exemplary or punitive damages of any type under any circumstances regardless of
whether such damages may be available under Texas law, or any other laws, or
under the Federal Arbitration Act or the Rules.
               (vii) The Parties shall request that final decision of the
Independent Expert be in writing, be as brief as possible, set forth the reasons
for such final decision, and if the Independent Expert awards monetary damages
to either Party, contain a certification by the Independent Expert that they
have not included any consequential, incidental, special, treble, exemplary or
punitive damages. To the fullest extent permitted by Applicable Law, the
arbitration proceeding and the Independent Expert’s decision and award shall be
maintained in confidence by the Parties and the Parties shall instruct the
Independent Expert to likewise maintain such matters in confidence.
          (c) In the event of any dispute relating to the existence of Title
Defects or the Title Defect Amounts attributable thereto, or Environmental
Defects, or the Environmental Defect Value attributable thereto, the Parties
shall promptly negotiate in good faith in attempt to resolve such Dispute. In
the event the Parties are unable to resolve such Dispute the parties shall
promptly select an Independent Expert and each Party shall present a written
statement of its position with respect to such Dispute and any supporting
documentation to the Independent Expert within ten (10) days after the
Independent Expert is selected. The Independent Expert shall conduct such
investigation as he deems reasonably necessary or appropriate and make a
determination with respect to such Dispute within twenty (20) days of receipt of
such position statements.
          (d) The fees and expenses of the Independent Expert shall be borne
equally by Noble and Purchaser, but the decision of the Independent Expert may
include such award of the Independent Expert’s fees and expenses and of other
costs and attorneys’ fees as the Independent Expert determines appropriate
(provided that such award of costs and fees may not exceed the amount of such
costs and fees incurred by the losing Party in the arbitration).
          (e) The decision and award of the Independent Expert shall be binding
upon the Parties and final and nonappealable to the maximum extent permitted by
Applicable Law, and judgment thereon may be entered in a court of competent
jurisdiction and enforced by any Party as a final judgment of such court.
     17.2 Governing Law. This Agreement and all instruments executed in
accordance with it shall be governed by and interpreted in accordance with the
laws of the State of Texas, excluding any conflicts of law rule or principle
that might refer construction of such provisions to the laws of another
jurisdiction.
     17.3 Entire Agreement. This Agreement, including all exhibits attached
hereto and made a part hereof, together with the Confidentiality Agreement, the
Defects Escrow Agreement and the Deposit Escrow Agreement, constitute the entire
agreement between the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements,

43



--------------------------------------------------------------------------------



 



understandings, negotiations and discussions, whether oral or written, of the
Parties with respect to same. No supplement, amendment, alteration,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by the Parties.
     17.4 Waiver. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.
     17.5 Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.
     17.6 Assignment.
          (a) Noble hereby consents to an assignment or other transfer by
Purchaser of its rights under this Agreement or any of the Assets, it being
understood, however, that any such transfer by Purchaser shall not relieve
Purchaser of any accrued and/or future liabilities or obligations hereunder or
arising out of or incident to this Agreement and the transactions contemplated
hereby unless Noble has discharged Purchaser expressly and in writing, and
Purchaser shall be and shall remain jointly and severally (or solidarily if
Louisiana law is determined to apply) liable with its transferee for the full
and faithful performance of all accrued and/or future obligations and
satisfaction of all accrued and/or future liabilities under this Agreement
and/or arising out of or incident to the transactions contemplated hereby.
          (b) Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.
     17.7 Notices. Any notice provided or permitted to be given under this
Agreement shall be in writing, and may be served by personal delivery, facsimile
or by depositing same in the mail, addressed to the Party to be notified,
postage prepaid, and registered or certified with a return receipt requested.
Notice deposited in the mail in the manner hereinabove described shall be deemed
to have been given and received on the date of the delivery as shown on the
return receipt. Notice served in any other manner shall be deemed to have been
given and received only if and when actually received by the addressee (except
that notice given by facsimile shall be deemed given and received upon receipt
only if received during normal business hours and if received other than during
normal business hours shall be deemed received as of the opening of business on
the next Business Day). For purposes of notice, the addresses of the parties
shall be as follows:
For Noble:
Noble Energy, Inc.
100 Glenborough, Suite 100
Houston, Texas 77067
Attn: Shawn E. Conner
Telecopy No.: 281/872-3358
Telephone No.: 281/872-3138

44



--------------------------------------------------------------------------------



 



With a copy to:
Noble Energy, Inc.
100 Glenborough, Suite 100
Houston, Texas 77067
Attn: Aaron G. Carlson
Telecopy No.: 281/872-3115
Telephone No.: 281/872-3354
For Purchaser:
Coldren Resources LP
228 St. Charles Ave., Suite 724
New Orleans, LA 70130
Attn: Clint Coldren
Telecopy No.: 504-569-3331
Telephone No.:504-569-3300
With a copy to:
First Reserve Corporation
600 Travis, Suite 6000
Houston, Texas 77002
Attn: Hardy Murchison and Craig Jarchow
Telecopy No.: (713) 224-0771
Telephone No.:(713) 227-7890
First Reserve Corporation
One Lafayette Place
Greenwich, CT 06830
Attn: Thomas R. Denison
Telecopy No.: (203) 625-8520
Telephone No.:(203) 625-2520
and
SPN Resources, L.L.C.
2202 Oil Center Court, Suite 200
Houston, TX 77073-3333
Attn: Greg Miller
Telecopy No.: 281-784-7949
Telephone No.: 281-784-7948

45



--------------------------------------------------------------------------------



 



     Each Party shall have the right, upon giving ten (10) days’ prior notice to
the other in the manner hereinabove provided, to change its address for purposes
of notice.
     17.8 Expenses. Except as otherwise provided herein, each Party shall be
solely responsible for all expenses incurred by it in connection with the
transactions contemplated hereunder (including, without limitation, fees and
expenses of its own counsel and consultants). Purchaser shall pay for all
documentary, filing and recording fees required in connection with the filing
and recording of the Assignments and Bills of Sale, Assignments of Record Title
and Assignments of Operating Rights delivered by Noble to Purchaser at Closing.
Within forty-five (45) days following Closing, Purchaser shall furnish Noble
with a statement setting forth the recording information for each county or
parish wherein such Assignments and Bills of Sale were recorded.
     17.9 Severability. If any term, phrase or other provision of this Agreement
is invalid, illegal or incapable of being enforced under any rule of law or
public policy, all other terms, phrases and provisions of this Agreement shall
nevertheless remain in full force and effect and this Agreement shall be
interpreted so as to give effect to the original intent of the Parties as
closely as possible so long as the economic or legal substance of the
transactions contemplated hereby is not affected in a materially adverse manner
with respect to either Party.
     17.10 Publicity. Noble and Purchaser shall consult with each other with
regard to all publicity and other releases concerning this Agreement and the
transactions contemplated hereby and, except as required by, or pursuant to,
Applicable Law or the applicable rules or regulations of any Governmental Entity
or stock exchange on which shares of such Party or any of its Affiliates are
listed, neither Party shall issue any publicity or other release without the
prior written consent of the other Party.
     17.11 Use of Noble’s Name. As soon as practicable after the Closing,
Purchaser shall remove or cause to be removed the names and marks used by Noble
and all variations and derivatives thereof and logos relating thereto from the
Assets and shall not thereafter make any use whatsoever of those names, marks
and logos. In the event Purchaser has not completed such removal within sixty
(60) days after Closing, Noble shall have the right but not the obligation to
complete such removal or cause such removal to be completed at Purchaser’s cost
and expense.
     17.12 Consequential Damages. The Parties waive any rights to incidental or
consequential damages resulting from a breach of this Agreement, including,
without limitation, loss of profits.
     17.13 No Third-Party Beneficiary. Except as expressly provided herein, this
Agreement is not intended to create, nor shall it be construed to create, any
rights in any third party under doctrines concerning third-party beneficiaries.
     17.14 Survival; Limitation of Liability.
          (a) Except as otherwise set forth in this Agreement, the
representations and warranties contained in this Agreement (other than those in
Section 4.6 and Section 4.10), and

46



--------------------------------------------------------------------------------



 



the covenants and obligations of the Parties under this Agreement to be
performed prior to the Closing, shall survive the Closing for a period of three
hundred sixty-five (365) days. Except as otherwise set forth in this Agreement,
(i) the representations and warranties contained in Section 4.10 shall survive
the Closing for a period of sixty (60) days, (ii) the representations and
warranties contained in Section 4.6 and the other covenants and obligations of
the Parties under this Agreement shall survive the Closing without any time
limitation, and any claim with respect to the breach thereof may be made at any
time and (iii) the representation and warranty contained in Section 4.7(d) shall
terminate as of Closing. Representations, warranties, covenants and obligations
hereunder shall be of no further force or effect after the date of their
expiration; provided, however, that there shall be no termination of any bona
fide claim asserted pursuant to this Agreement with respect to such a
representation, warranty, covenant or obligation prior to its expiration date.
The indemnity obligations set forth in Sections 11.4(b)(ii) and 11.4(c)(i) shall
terminate as of the date of each respective representation, warranty, covenant
or obligation that is subject to indemnification, except in each case as to
matters for which a specific written claim for indemnity has been delivered to
the Indemnifying Party on or before such termination date.
          (b) In no event shall Noble’s aggregate liability under this
Agreement, including liability for (i) title defects pursuant to its limited
“by, through or under” warranty, (ii) general indemnities under Article 11 and
(iii) environmental indemnities pursuant to Section 16.2 exceed, in the
aggregate, twenty-five percent (25%) of the Purchase Price; provided that
(x) the covenants of the parties under Sections 2.3, 2.5, 11.1 and 11.3 shall
not be limited by this Section 17.14(b), and (y) Noble’s indemnities under
Sections 11.4(c)(ii) and (iv) shall not be limited by this Section 17.14(b).
     17.15 Counterparts and Exhibits. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All exhibits attached
hereto are hereby made a part of this Agreement and incorporated herein by this
reference.
     17.16 Operatorship Matters.
          (a) Notwithstanding anything herein to the contrary, Noble does not
represent to Purchaser that Purchaser will succeed to Noble’s operatorship of
any unit or well constituting a part of the Assets. Purchaser acknowledges and
agrees that Purchaser will be required to comply with the terms of any
applicable operating agreement, unit operating agreement or other contract
relating to any elections or other selection procedures in order to succeed
Noble as operator thereunder.
          (b) Concerning Noble-operated Assets, Purchaser shall provide Noble
with evidence of the acceptance by the applicable government authority of any
such change of operatorship prior to the time Noble transfers operations to
Purchaser. Where practicable, transfer of operations under this paragraph shall
be performed on the first day of the month immediately following the date of
receipt of approval of the applicable government authority for successor
operations by Purchaser, subject to the terms and provisions of the Transition
Agreement referenced in Section 11.6 where applicable.

47



--------------------------------------------------------------------------------



 



     17.17 Conflict With Assignment. Noble and Purchaser acknowledge and agree
that in the event of any conflict or inconsistency between the terms and
provisions of this Agreement and the terms and provisions of the assignments
executed and delivered at Closing by Noble and Purchaser, the terms and
provisions of this Agreement shall control.
     17.18 DTPA Waiver. TO THE EXTENT APPLICABLE TO THE ASSETS OR ANY PORTION
THEREOF, PURCHASER HEREBY WAIVES THE PROVISIONS OF THE TEXAS DECEPTIVE TRADE
PRACTICES ACT, CHAPTER 17, SUBCHAPTER E, SECTIONS 17.41 THROUGH 17.63, INCLUSIVE
(OTHER THAN SECTION 17.555, WHICH IS NOT WAIVED), TEX. BUS. & COM. CODE. IN
ORDER TO EVIDENCE ITS ABILITY TO GRANT SUCH WAIVER, PURCHASER HEREBY REPRESENTS
AND WARRANTS TO NOBLE THAT PURCHASER (A) IS IN THE BUSINESS OF SEEKING OR
ACQUIRING, BY PURCHASE OR LEASE, GOODS OR SERVICES FOR COMMERCIAL OR BUSINESS
USE, (B) HAS ASSETS OF $5,000,000 OR MORE ACCORDING TO ITS MOST RECENT FINANCIAL
STATEMENT PREPARED IN ACCORDANCE WITH GAAP, (C) HAS KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT ENABLE IT TO EVALUATE THE MERITS AND RISKS
OF THE TRANSACTION CONTEMPLATED HEREBY, AND (D) IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION.
     17.19 Redhibition Waiver. PURCHASER: (A) WAIVES ALL RIGHTS IN REDHIBITION
PURSUANT TO LOUISIANA CIVIL CODE ARTICLE 2475 AND ARTICLES 2520 THROUGH 2548;
(B) ACKNOWLEDGES THAT THIS EXPRESS WAIVER SHALL BE CONSIDERED A MATERIAL AND
INTEGRAL PART OF THIS SALE AND THE CONSIDERATION THEREOF; AND (C) ACKNOWLEDGES
THAT THIS WAIVER HAS BEEN BROUGHT TO THE ATTENTION OF PURCHASER, HAS BEEN
EXPLAINED IN DETAIL AND THAT PURCHASER HAS VOLUNTARILY AND KNOWINGLY CONSENTED
TO THIS WAIVER OF WARRANTY OF FITNESS AND WARRANTY AGAINST REDHIBITORY VICES AND
DEFECTS FOR THE ASSETS.
     17.20 UTPCPL Waiver. TO THE EXTENT APPLICABLE TO THE PROPERTIES OR ANY
PORTION THEREOF, PURCHASER HEREBY WAIVES THE PROVISIONS OF THE LOUISIANA UNFAIR
TRADE PRACTICES AND CONSUMER PROTECTION LAW (LA. R.S. 51:1402, ET SEQ.).
PURCHASER WARRANTS AND REPRESENTS THAT IT: (A) IS EXPERIENCED AND KNOWLEDGEABLE
WITH RESPECT TO THE OIL AND GAS INDUSTRY GENERALLY AND WITH TRANSACTIONS OF THIS
TYPE SPECIFICALLY; (B) POSSESSES AMPLE KNOWLEDGE, EXPERIENCE AND EXPERTISE TO
EVALUATE INDEPENDENTLY THE MERITS AND RISKS OF THE TRANSACTIONS HEREIN
CONTEMPLATED; AND (C) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION.
     17.21 Recordation. The Assignment and Bill of Sale form attached as
Schedule 10.2(a)(1) for Leasehold Interests located in or adjacent to the State
of Texas and, Schedule 10.2(a)(2) for Leasehold Interests located in or adjacent
to the State of Louisiana, Schedule 10.2(a)(3) for Leasehold Interests located
in or adjacent to the State of Mississippi and Schedule 10.2(a)(4) for Leasehold
Interests located in or adjacent to the State of Alabama are intended to

48



--------------------------------------------------------------------------------



 



convey all of the Assets being conveyed pursuant to this Agreement. Certain
Assets or specific portions of the Assets that are leased from, or require the
approval to transfer by, a Governmental Entity are conveyed under the Assignment
and Bill of Sale and also are described and covered by Assignments of Record
Title Interest and Assignments of Operating Rights, and other separate
assignments made by Noble to Purchaser on officially approved forms, or forms
acceptable to such entity, in sufficient multiple originals to satisfy
applicable statutory and regulatory requirements. The interests conveyed by such
separate assignments are the same, and not in addition to, the interests
conveyed in any of such Assignments and Bill of Sale. Further, such assignments
shall be deemed to contain the special limited title warranty of Noble and all
of the exceptions, reservations, rights, titles, power and privileges set forth
herein as fully and only to the extent as though they were set forth in each
such separate assignment. Should the law of a state other than Texas or
Louisiana be deemed applicable under the OCSLA, then any provisions of
Applicable Law of such state parallel to those referenced in Sections 17.18,
17.19 and 17.20 above shall also be deemed waived to the maximum extent allowed
by Applicable Law.
     17.22 MMS Approval. Purchaser promptly after the Closing Date shall
actively pursue MMS unconditional approval of the assignments of the Assets
situated on the Outer Continental Shelf, and ownership thereof, from Noble to
Purchaser. Purchaser obligates itself to take any and all reasonable action
required by the MMS in order to obtain such approval and shall provide Noble
with evidence that the MMS has determined that Purchaser (a) is exempt from any
supplemental bonding requirements or (b) has satisfied any supplemental bonding
requirements in accordance with Section 8.5(b), in either case involving the
Assets. Until such time as Purchaser has provided Noble with such evidence
satisfactory to Noble of compliance with this Section 17.22, Noble shall have
the right to refuse to transfer operations of the Assets and Noble will continue
to operate the Assets pursuant to the terms of the Transition Agreement.
     17.23 Additional Documents and Actions. The Parties agree to execute such
additional documents or take such additional actions as may be required to give
effect to the intent of the Parties.
     17.24 Cooperation in Connection with Regulatory Filings. For a period of
three years following the Closing, Noble shall, and shall cause its Affiliates
and their respective officers, employees, advisors and auditors to, provide
reasonable cooperation to Purchaser, and its Affiliates and their respective
accounting firms and representatives (collectively, the “Purchaser Party”) in
connection with the preparation of financial statements and other documents to
meet the disclosure and filing requirements under the Securities Act of 1933 as
amended, or the Securities Exchange Act of 1934, as amended, associated with the
registration of any securities or debt of Purchaser or any of its Affiliates
(collectively, the “Filings”). Further, for a period of three years following
the Closing, Noble agrees to retain and make available, subject to Noble’s
presently existing records retention policy, to Purchaser Party any and all
books, records, information and documents that are attributable to the Assets in
Noble’s possession reasonably required by a Purchaser Party in order to prepare
any Filings and documents associated therewith. Purchaser will reimburse Noble,
within five (5) Business Days after demand in writing therefor, for any
reasonable out-of-pocket costs incurred by Noble and its Affiliates and their
respective representatives in complying with the provisions of this
Section 17.24.

49



--------------------------------------------------------------------------------



 



ARTICLE 18
DEFINITIONS AND REFERENCES
     18.1 Certain Defined Terms. When used in this Agreement, the following
terms shall have the respective meanings assigned to them in this Section 18.1
or in the section, subsections or other subdivisions referred to below:
     “Affiliate” means, with respect to any specified Person, any Person that
directly or indirectly controls, is controlled by or is under common control
with such specified Person. For the purpose of the immediately preceding
sentence, the term “control” means the power to direct or cause the direction of
the management of such Person, whether through the ownership of voting
securities or by contract or agency or otherwise.
     “Agreed Rate” means, at the time of any determination thereof is to be
made, the fluctuating per annum rate of interest then most recently reported in
the Wall Street Journal as the “Prime Rate” (the base rate on corporate loans at
large U.S. money center commerce banks).
     “Applicable Law” means any statute, law, principle of common law, rule,
regulation, judgment, order, ordinance, requirement, code, writ, injunction, or
decree of any Governmental Entity.
     “Casualty” means any casualty event, including any fire, explosion,
lightening, flood, hurricane or other casualty.
     “Confidentiality Agreement” means that certain agreement dated February 21,
2006, by and between Noble and First Reserve Corporation.
     “Customary Post-Closing Consents” means consents required to be obtained in
connection with assignment of any Asset in connection with the transactions
contemplated hereby of a nature that would customarily be obtained after the
Closing in transactions similar to the transactions contemplated hereby
(including any consent or approval of or filing with any Governmental Entity in
connection with the assignment of any Asset), but excluding the consents listed
on Schedule 4.11.
     “Damages” means all claims, actions, causes of action, demands,
assessments, losses, damages, liabilities, judgments, settlements, penalties,
costs, and expenses (including reasonable attorney’s fees and expenses) of any
nature whatsoever.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, regulations, rules, orders, ordinances, permits or determinations of
any governmental authority pertaining to health, the environment, wildlife or
natural resources in effect in any and all jurisdictions in which the Assets are
located, including, without limitation, the Clean Air Act, as amended, and the
Federal Water Pollution Control Act, as amended, the Rivers and Harbors Act of
1899, as amended, the Safe Drinking Water Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Resource Conservation and Recovery Act (“RCRA”), as amended, The Hazardous and
Solid Waste

50



--------------------------------------------------------------------------------



 



Amendments Act of 1984, as amended, the Toxic Substances Control Act, as
amended, the Occupational Safety and Health Act, as amended, and the Hazardous
Materials Transportation Act, as amended. The terms “hazardous substance,”
“release” and “threatened release” shall have the meanings specified in CERCLA,
and the terms “solid waste,” “hazardous waste,” and “disposal” (or “disposed”)
shall have the meanings specified in RCRA; provided, however, that (a) to the
extent the laws of the state in which the Assets are located, or adjacent, are
applicable and have established a meaning for “hazardous substance,” “release,”
“threatened release,” “solid waste,” “hazardous waste,” and “disposal” that is
broader than that specified in CERCLA or RCRA, such broader meaning shall apply
with respect to the matters covered by such laws, and (b) the term “solid waste”
shall include all oil and gas exploration, development, and production wastes,
even if such wastes are specifically exempt from classification as hazardous
substances or hazardous wastes pursuant to CERCLA or RCRA, or the state
analogues to those statutes.
     “Environmental Liabilities” means any and all Damages (including any
remedial, removal, response, abatement, clean-up, investigation and/or
monitoring costs and associated legal costs) incurred or imposed (a) pursuant to
any agreement, order, notice of responsibility, directive (including directives
embodied in Environmental Laws), injunctions, judgment or similar documents
(including settlements) arising out of, in connection with, or under
Environmental Laws, or (b) pursuant to any claim by a Governmental Entity or any
other Person for personal injury, property damage, damage to natural resources,
remediation, or payment or reimbursement of response costs incurred or expended
by such Governmental Entity or other Person pursuant to common law or statute
and related to the use or release of hazardous substances.
     “GAAP” means generally accepted accounting principles in the United States
of America from time to time, applied on a consistent basis throughout the
periods involved.
     “Governmental Entity” means any court or tribunal in any jurisdiction
(domestic or foreign) or any federal, state, county, municipal, or other
governmental or quasi-governmental body, agency, authority, department,
commission, board, bureau, or instrumentality (domestic or foreign).
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Hydrocarbons” means oil and gas and other hydrocarbons produced or
processed in association therewith.
     “Imbalance” means all gas imbalances and make-up obligations related to the
Assets regardless of whether such imbalances or make-up obligations arise at the
wellhead, pipeline, gathering system or other level, and regardless of whether
the same arise under contract or otherwise.
     “Knowledge” of a specified Person (or similar references to a Person’s
knowledge) means all information actually or constructively known to (a) in the
case of a Person who is an

51



--------------------------------------------------------------------------------



 



individual, such Person, (b) in the case of a Person which is corporation or
other entity, an executive officer or employee who devoted substantive attention
to matters of such nature during the ordinary course of his employment by such
Person, or (c) in the case of Noble, of the following: Bob Bemis, Director of
Environmental, Health and Safety; Mike Brown, Business Development Advisor,
North America; Aaron Carlson, Senior Attorney; Shawn Conner, Director of
Business Development; Roger Souders, Senior Landman; Joe Zimmerman, Shelf
Operations Manager; Ted Price, Vice President, Exploration/Exploitation; Pam
Tuilos, Regulatory/Environmental Coordinator, GOM/South; Shelly Goddard, Lease
Records Supervisor; Janice Spruill, Division Order Supervisor; Rodney Cook, Vice
President, Southern Region; Bill Sharp, Asset Manager, Gulf Coast Shelf; Stan
Doiron, Offshore Production Supervisor; and Jack Harmoth, Tax Director. A Person
has “constructive knowledge” of those matters which the individual involved
could reasonably be expected to have as a result of undertaking an investigation
of such a scope and extent as a reasonably prudent man would undertake
concerning the particular subject matter.
     “Lien” means any claim, lien, mortgage, security interest, pledge, charge,
option, right-of-way, easement, encroachment, or encumbrance of any kind.
     “Material Adverse Effect” means a material adverse effect on the value of
the Assets (taken as a whole and after taking into account any insurance,
indemnity and other recoveries payable in respect thereof), excluding any effect
resulting from or arising in connection with (a) this Agreement or the
transactions contemplated hereby or the public announcement thereof; (b) the
effect of any change in the United States or foreign economies or securities or
financial markets in general; (c) the effect of any change that affect generally
the oil and gas industry, such as fluctuations in the price of oil and gas;
(d) the effect of any change arising in connection with any natural disasters,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing or underway as of the date hereof;
(e) the effect of any action taken by Purchaser or its Affiliates (other than
providing consent or approval pursuant to Section 6.1) with respect to the
transactions contemplated hereby or with respect to the Assets, (f) any matter
expressly set forth in an exhibit or schedule hereto; or (g) any change in
Applicable Law or accounting rules.
     “Net Revenue Interest” or “NRI” means an interest (expressed as a
percentage or decimal fraction) in and to the Hydrocarbons produced and saved
from or attributable to an Asset.
     “Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Entity or any other entity.
     “Working Interest” or “WI” means the percentage of costs and expenses
attributable to the maintenance, development and operation of an Asset.
     18.2 Certain Additional Defined Terms. In addition to such terms as are
defined in the preamble of and the recitals to this Agreement and in
Section 18.1, the following terms are used in this Agreement as defined in the
Articles or Sections set forth opposite such terms:

52



--------------------------------------------------------------------------------



 



      Term   Defined
Adjusted Purchase Price
  Section 2.2
Adjustment Amount
  Section 3.5
AFE
  Section 4.13
Agreement
  Preamble
Allocated Value
  Section 3.1(c)(i)
Assets
  Section 1.1
Assumed Obligations
  Section 11.4(a)
Business Days
  Section 2.3(a)
Business Employees
  Section 11.12(a)
Claim Notice
  Section 11.4(e)(i)
Closing
  Section 10.1
Closing Date
  Section 10.1
Code
  Section 4.5
Continuing Employee
  Section 11.12(c)
Cure Period
  Section 3.6(b)
Deductible Amount
  Section 3.4
Defects Escrow
  Section 3.6(a)
Defects Escrow Agent
  Section 3.6(a)
Defects Escrow Agreement
  Section 3.6(a)
Defects Escrow Amount
  Section 3.6(a)
Defensible Title
  Section 3.1(d)(i)
Deferred Adjustment Claim
  Section 3.5
Deferred Matters Date
  Section 3.5
Deposit
  Section 2.1(c)
Deposit Escrow Agreement
  Section 2.1(e)
Disputes
  Section 17.1(a)
Documents
  Section 14.1
Effective Time
  Section 1.1
Entech
  Section 1.2
Environmental Claims
  Section 16.2
Environmental Defect
  Section 3.2(e)(i)
Environmental Defect Notice
  Section 3.2(c)
Environmental Defect Value
  Section 3.2(e)(ii)
Environmental Information
  Section 3.2(b)
Escrow Agent
  Section 2.1(c)
Examination Period
  Section 3.1(a)
Estimated Adjusted Purchase Price
  Section 2.3(a)
Excluded Assets
  Section 1.1
Filings
  Section 17.24
Indemnified Party
  Section 11.4(e)(i)
Indemnifying Party
  Section 11.4(e)(i)
Independent Expert
  Section 17.1(a)
Interim Period
  Section 6.1

53



--------------------------------------------------------------------------------



 



      Term   Defined
Leasehold Interests
  Section 1.1(a)
Leases
  Section 4.17
Losses
  Section 7.4
Material Contracts
  Section 4.7
MMS
  Section 5.7
Noble
  Heading
Noble Indemnified Parties
  Section 7.4
Noble Internal ORRIs
  Section 11.4(f)
Orders and Contracts
  Section 1.1(b)(iii)
Overheld Amount
  Section 3.5
Party and Parties
  Preamble
Permitted Encumbrances
  Section 3.1(d)(ii)
Platforms
  Section 1.1(b)(i)
Post-Closing Defect
  Section 3.6(a)
Pref Right Notice
  Section 3.9(a)
Property Taxes
  Section 13.1
Purchase Price
  Section 2.1(a)
Purchaser
  Heading
Purchaser Indemnified Parties
  Section 11.4(c)
Purchaser Party
  Section 17.24
Purchaser’s Environmental Consultant
  Section 3.2(a)
Purchaser’s Environmental Review
  Section 3.2(a)
Purchaser’s Estimate
  Section 3.5
Purchaser’s Title Review
  Section 3.1(a)
Records
  Section 1.1(c)
Resolved Amount
  Section 3.5
Rules
  Section 17.1(b)(i)
Title Defect
  Section 3.1(d)(iii)
Title Defect Amount
  Section 3.1(c)
Title Defect Asset
  Section 3.1(b)
Title Defect Notice
  Section 3.1(b)
Third Party
  Section 11.4(a)(i)
Third Party Claim
  Section 11.4(e)(i)
Wells
  Section 1.1(b)(i)

[signature page to follow]

54



--------------------------------------------------------------------------------



 



     EXECUTED on May 15, 2006, to be effective for all purposes, however, as of
the Effective Date.

                  NOBLE ENERGY, INC.    
 
           
 
  By:    /s/ David L. Stover    
 
              Name: David L. Stover         Title: Senior Vice President    

                      COLDREN RESOURCES LP    
 
                    By   Coldren Resources GP LLC,             Its General
Partner    
 
               
 
      By:   /s/ Clinton W. Coldren    
 
             
 
      Name:   Clinton W. Coldren    
 
             
 
      Title:   Authorized Person    
 
             

Schedules and Exhibits have been intentionally omitted, and will be made
available to the Securities and Exchange Commission upon request.

55